Ticker Symbol PMSFX CUSIP Number 85520V40 Presidio Multi-Strategy Fund A series of the Starboard Investment Trust PROSPECTUS February 28, 2011 This prospectus contains information about the Presidio Multi-Strategy Fund that you should know before investing.You should read this prospectus carefully before you invest or send money, and keep it for future reference.For questions or for Shareholder Services, please call 1-800-773-3863. Investment Advisor Presidio Capital Investments, LLC 1777 Borel Place, Suite 415 San Mateo, California 94402 The securities offered by this prospectus have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission, nor has the Securities and Exchange Commission or any state securities commission passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Page Summary 2 Investment Objectives 2 Fees and Expenses of the Fund 2 Principal Investment Strategy 3 Principal Risks of Investing in the Fund 3 Performance Information 9 Management of the Fund’s Portfolio 10 Purchase and Sale of Fund Shares 10 Tax Information 10 Financial Intermediary Compensation 10 Other Non-Principal Investment Policies and Risks 11 Management of the Fund 12 Investment Advisor 12 Board of Trustees 13 Administrator 13 Transfer Agent 13 Distributor 13 Investing in the Fund 15 Purchase and Redemption Price 15 Buying or Selling Shares Through a Financial Intermediary 16 Purchasing Shares 16 Redeeming Shares 20 Frequent Purchases and Redemptions 20 Other Important Investment Information 25 Dividends, Distributions, and Taxes 25 Financial Highlights 25 Additional Information Back Cover SUMMARY INVESTMENT OBJECTIVES The Presidio Multi-Strategy Fund (the “Fund”) seeks capital appreciation without regard to current income. FEES AND EXPENSES OF THE FUND These tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in the Fund.More information about these and other discounts is available from your financial professional and in the section “Purchasing Shares” in this prospectus and the section “Additional Purchase and Redemption Information” in the Fund’s statement of additional information Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed On Purchases (as a % of offering price) 4.25% Maximum Deferred Sales Charge (Load) (as a % of the lesser of amount purchased or redeemed) None Redemption Fee (as a % of amount redeemed) 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution and/or Service (12b-1) Fees 0.25% Other Expenses 0.81% Acquired Fund Fees and Expenses 0.07% Total Annual Fund Operating Expenses 2.13% Fee Waiver and/or Expense Limitation1 0.31% Net Annual Fund Operating Expenses 1.82% 1. The Fund’s administrator (“Administrator”) has entered into a Fund Accounting and Administration Agreement with the Fund that runs through October 1, 2012.The agreement can only be terminated prior to that date at the discretion of the Fund’s Board of Trustees.The Administrator receives payments under the agreement at a maximum annual rate of 0.50%.In conjunction with the Fund Accounting and Administration Agreement, the Advisor has entered into an Operating Plan with the Administrator, also through October 1, 2012, under which it has agreed to assume certain expenses of the Administrator to the extent the operating expenses exceed 1.75% of the average daily net assets of the Fund, exclusive of amounts payable under a 2 Rule 12b-1 distribution plan and acquired fund fees and expenses.The Operating Plan can only be terminated at the conclusion of the then-current term by notice of non-renewal to a party or mutual agreement of the parties.The Advisor cannot recoup from the Fund any amounts paid under the Operating Plan. Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Portfolio Turnover.The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. PRINCIPAL INVESTMENT STRATEGY The Fund’s investment advisor, Presidio Capital Investments, LLC (the “Advisor”), seeks to achieve the Fund’s investment objective by investing in a globally diversified portfolio of (i) domestic and foreign equity securities, (ii) domestic and foreign government and corporate debt securities, including Exchange Traded Notes (“ETNs”) and “junk bonds” and (iii) options and futures on currencies and commodities.The Fund may invest in these securities directly or indirectly through investments in other investment companies including Exchange Traded Funds (“ETFs”).The Fund’s investment policy may be changed without shareholder approval upon prior written notice to shareholders. The Advisor’s methodology is based upon analysis that seeks to measure the risk and volatility of asset classes, macroeconomic factors of relative valuations between asset classes, world economies, economic sectors, and individual securities within those asset classes and industry sectors relative to the potential and expected return of those asset classes and individual securities within asset classes over comparable time periods.The Fund’s portfolio is constructed using a multi-faceted analysis designed to contribute to and balance the level of risk and return of the Fund’s portfolio. PRINCIPAL RISKS OF INVESTING IN THE FUND The loss of your money is a principal risk of investing in the Fund.Investments in the Fund are subject to investment risks, including the possible loss of some or the entire principal amount invested.There can be no assurance that the Fund will be successful in meeting its investment objective.Generally, the Fund will be subject to the following principal risks: 3 Market risk: Market risk refers to the possibility that the value of securities held by the Fund may decline due to daily fluctuations in the securities markets.Stock prices change daily as a result of many factors, including developments affecting the condition of both individual companies and the market in general.The price of a stock may even be affected by factors unrelated to the value or condition of its issuer, such as changes in interest rates, national and international economic and/or political conditions and general equity market conditions.In a declining stock market, prices for all companies (including those in the Fund’s portfolio) may decline regardless of their long-term prospects.The Fund’s performance per share will change daily in response to such factors. Sector Risk.Sector risk is the possibility that securities within the same group of industries will decline in price due to sector-specific market or economic developments.If the Fund invests more heavily in a particular sector, the value of its shares may be especially sensitive to factors and economic risks that specifically affect that sector.As a result, the Fund’s share price may fluctuate more widely than the value of shares of a mutual fund that invests in a broader range of industries.Additionally, some sectors could be subject to greater government regulation than other sectors.Therefore, changes in regulatory policies for those sectors may have a material effect on the value of securities issued by companies in those sectors.The sectors in which the Fund may more heavily invest will vary; however, the Fund will invest less than 25% of its assets in any one industry or group of industries. Portfolio Turnover Risk:Although the Advisor intends to hold the Fund’s portfolio securities for the long-term, the Advisor may sell such portfolio securities without regard to the length of time they have been held in order to take advantage of new investment opportunities or changing market conditions.As portfolio turnover may involve paying brokerage commissions and other transaction costs, there could be additional expenses for the Fund.High rates of portfolio turnover may also result in the realization of short-term capital gains and losses.Any distributions resulting from such gains will be considered ordinary income for federal income tax purposes. Investment Advisor Risk.The Advisor’s ability to choose suitable investments has a significant impact on the ability of the Fund to achieve its investment objectives.The portfolio manager’s experience is discussed in the section of this prospectus entitled “Management of the Fund – Investment Advisor.”See also “New Fund Risk” below. New Fund Risk.The Fund was formed in 2009.Although formed in 2006, the Advisor did not become registered with the Securities and Exchange Commission (“SEC”) until 2010 and has not previously managed an investment company registered under the 1940 Act.Accordingly, investors in the Fund bear the risk that the Fund may not be successful in implementing its investment strategy, may not employ a successful investment strategy, or may fail to attract sufficient assets under management to realize economies of scale, any of which could result in the Fund being liquidated at any time without shareholder approval and at a time that may not be favorable for all shareholders.Such a liquidation could have negative tax consequences for shareholders will cause shareholders to incur expenses of liquidation. 4 Operating Risk.The Administrator and Advisor have entered into an Operating Plan that facilitates the Administrator’s assumption of the Fund’s regular operating expenses under the Fund Accounting and Administration Agreement.The Operating Plan obligates the Advisor to pay certain expenses of the Fund in order to help limit its annual operating expenses.If the Advisor, however, does not have sufficient revenue to support those expenses, the Advisor may be compelled to either resign or become insolvent.In addition, if the Fund incurs expenses in excess of those that the Administrator has agreed to pay and the Advisor is not able or willing to pay the excess costs, those excess costs will increase the Fund’s expenses. Foreign Securities and Emerging Markets Risk.Foreign securities involve investment risks different from those associated with domestic securities.Changes in foreign economies and political climates are more likely to affect the Fund than a mutual fund that invests exclusively in domestic securities.The value of foreign currency denominated securities or foreign currency contracts is affected by the value of the local currency relative to the U.S. dollar.There may be less government supervision of foreign markets, resulting in non-uniform accounting practices and less publicly available information about issuers of foreign currency denominated securities.The value of foreign investments may be affected by changes in exchange control regulations, application of foreign tax laws (including withholding tax), changes in governmental administration or economic or monetary policy (in this country or abroad), or changed circumstances in dealings between nations.In addition, foreign brokerage commissions, custody fees, and other costs of investing in foreign securities are generally higher than in the United States.Investments in foreign issues could be affected by other factors not present in the United States, including expropriation, armed conflict, confiscatory taxation, and potential difficulties in enforcing contractual obligations. The Fund may also invest in securities in emerging markets.There are typically greater risks involved in investing in emerging markets securities.Generally, economic structures in these countries are less diverse and mature than those in developed countries and their political systems tend to be less stable.Investments in emerging markets countries may be affected by government policies that restrict foreign investment in certain issuers or industries.The potentially smaller size of their securities markets and lower trading volumes can make investments relatively illiquid and potentially more volatile than investments in developed countries, and such securities may be subject to abrupt and severe price declines.Due to this relative lack of liquidity, the Fund may have to accept a lower price or may not be able to sell a portfolio security at all.An inability to sell a portfolio position can adversely affect the Fund’s value or prevent the Fund from being able to meet cash obligations or take advantage of other investment opportunities. Currency Risk. Currency risk is the chance that changes in currency exchange rates will negatively affect securities denominated in, and/or receiving revenues in, foreign currencies.Adverse changes in currency exchange rates (relative to the U.S. dollar) may erode or reverse any potential gains from a portfolio’s investment in securities denominated in a foreign currency or may widen existing losses.Currency gains and losses could occur regardless of the performance of the underlying investment. 5 Political/Economic Risk. Changes in economic and tax policies, high inflation rates, government instability, war or other political or economic actions or factors may have an adverse effect on the Fund’s investments. Derivative Risk.Derivative instruments such as futures contracts, option contracts, and options on future contracts are generally investments whose value depends on (or is derived from) the value of the underlying assets, interest rate, or index.Derivative instruments involve risks different from direct investments in the underlying securities, including: imperfect correlation between the value of the derivative instrument and the underlying assets; risks of default by the other party to the derivative instrument; risks that the transactions may result in losses of all or in excess of any gain in the portfolio positions; and risks that the transactions may not be liquid. Currency Option Transactions Risk.There are certain investment risks associated with options transactions.These risks include: (i) the Advisor’s ability to predict movements in the prices of individual currencies and fluctuations in the general currency markets; (ii) imperfect correlation between movements in the prices of options and movements in the price of the applicable currencies; (iii) the fact that the skills and techniques needed to trade these instruments are different from those needed to select the other securities in which the Fund invests; and (iv) lack of assurance that a liquid secondary market will exist for any particular instrument at any particular time, which, among other things, may hinder the Fund’s ability to close its positions. Other risks include the inability of the Fund, as the writer of covered call options, to benefit from any appreciation of the underlying currency above the exercise price, and the possible loss of the entire premium paid for options purchased by the Fund. Currency Futures Risk.The risk of loss in trading currency futures contracts can be substantial, due to the low margin deposits required, the extremely high degree of leverage involved in futures pricing, and the potential high volatility of the futures markets.As a result, a relatively small price movement in a futures position may result in immediate and substantial loss (as well as gain) to the Fund.Thus, a purchase or sale of a futures contract may result in losses in excess of the amount invested in the position.In the event of adverse price movements, the Fund would continue to be required to make daily cash payments to maintain its required margin.In such situations, if the Fund has insufficient cash, it may have to sell portfolio securities to meet daily margin requirements (and segregation requirements, if applicable) at a time when it may be disadvantageous to do so.In addition, on the settlement date, the Fund may be required to make delivery of the instruments underlying the futures positions it holds.The Fund also bears the risk that the Advisor will incorrectly predict future market trends. The Fund could suffer losses if it is unable to close out a currency futures contract because of an illiquid secondary market.Currency futures contracts may be closed out only on an exchange, which provides a secondary market for such products.However, there can be no assurance that a liquid secondary market will exist for any particular futures product at any specific time.Thus, it may not be possible to close a currency futures position.Moreover, most futures exchanges limit the amount of fluctuation permitted in futures contract prices during a single trading day.The daily limit establishes the maximum amount that the price of a futures contract may vary either up or down from the previous day's settlement price at the end of a trading session.Once the daily 6 limit has been reached in a particular type of contract, no trades may be made on that day at a price beyond that limit.The daily limit governs only price movement during a particular trading day and therefore does not limit potential losses, because the limit may prevent the liquidation of unfavorable positions. Leverage Risk.Certain types of the Fund’s investments (e.g. futures) may involve the use of leverage, so the Fund may employ leveraged investment techniques.Use of leverage can magnify the effects of changes in the value of a securities portfolio and make the Fund’s net asset value more volatile.The leveraged investment techniques that the Fund employs will likely cause investors to lose more money in adverse environments. Counterparty Risk.Counterparty risk is the risk that a party to an over the counter (“OTC”) derivatives contract may fail to perform on its obligations.A loss may be sustained as a result of the insolvency or bankruptcy of the counterparty, or the failure of the counterparty to make required payments or comply with the terms of the contract.In the event of insolvency of the counterparty, the Fund may be unable to liquidate a derivatives position.Because the purchase and sale of an OTC derivative does not have the guarantee of a central clearing organization, the creditworthiness of the counterparty is an additional risk factor that the Fund needs to consider and monitor. Short Sales Risk.The Fund may sell securities or currencies short.A short sale is a transaction in which the Fund sells a security or currency it does not own but has borrowed in anticipation that the market price of the security will decline.The Fund must replace the borrowed security or currency by purchasing it at the market price at the time of replacement, which may be more or less than the price at which the Fund sold the security. Risks Related to Investing in Other Investment Companies.The Fund’s investment strategy may involve investing in other investment companies, such as ETFs.Under the 1940 Act, the Fund may not acquire shares of an ETF or other investment company if, immediately after such acquisition, the Fund and their affiliated persons would hold more than 3% of the ETF’s or investment company’s total outstanding stock unless (i) the ETF or the Fund has received an order for exemptive relief from the 3% limitation from the SEC that is applicable to the Fund; and (ii) the ETF and the Fund take appropriate steps to comply with any conditions in such order.Accordingly, the 3% limitation may prevent the Fund from allocating their investments in the manner the Advisor considers optimal To the extent the Fund invests in ETFs or other investment companies, your cost of investing in the Fund will generally be higher than the cost of investing directly in ETFs or other investment company shares.By investing in the Fund, you will indirectly bear fees and expenses charged by the underlying ETFs and investment companies in which the Fund invests in addition to the Fund’s direct fees and expenses.Furthermore, these types of investments by the Fund could affect the timing, amount, and character of distributions to you and therefore may increase the amount of taxes payable by you. 7 ETN Risk.The Fund’s investment strategy may involve investing in ETNs, which are a type of unsecured, unsubordinated debt security.This type of debt security differs from other types of bonds and notes because ETN returns are based upon the performance of a market index minus applicable fees, no period coupon payments are distributed, and no principal protections exists.The purpose of ETNs is to create a type of security that combines both the aspects of bonds and exchange traded funds (ETF).Similar to ETFs, ETNs are traded on a major exchange during normal trading hours.However, investors also can hold the debt security until maturity.At that time, the issuer will give the investor a cash amount that would be equal to principal amount (subject to the day's index factor).One factor that affects the ETNs value is the credit rating of the issuer.Therefore, the value of the ETN may drop despite no change in the underlying index, instead due to a downgrade in the issuer's credit rating. Small-Cap and Mid-Cap Securities Risk.The Fund may invest in securities of small-cap and mid-cap companies, which involves greater volatility than investing in larger and more established companies.Small-cap and mid-cap companies can be subject to more abrupt or erratic share price changes than larger, more established companies.Securities of these types of companies have limited market liquidity, and their prices may be more volatile.You should expect that the value of the Fund’s shares will be more volatile than a fund that invests exclusively in large-capitalization companies. Interest Rate and Credit Risk.Interest rates may rise resulting in a decrease in the value of the fixed income securities held by the Fund or may fall resulting in an increase in the value of such securities.Fixed income securities with longer maturities generally involve greater risk than those with shorter maturities.Issuers of fixed income securities might be unable to make principal and interest payments when due. Maturity Risk.Maturity risk is another factor that can affect the value of the Fund’s debt holdings.In general, the longer the maturity of a fixed income instrument, the higher its yield and the greater its sensitivity to changes in interest rates.Conversely, the shorter the maturity, the lower the yield but the greater the price stability. Inflation Risk.Fixed income securities are subject to inflation risk.Because inflation reduces the purchasing power of income produced by existing fixed income securities, the prices at which fixed income securities trade will be reduced to compensate for the fact that the income they produce is worth less.This potential decrease in market value of fixed income securities would result in a loss in the value of the Fund’s portfolio. Investment-Grade Securities Risk.Fixed income securities are generally rated by NRSROs.While fixed income securities rated BBB by Standard & Poor’s® Rating Services (“S&P”) or Baa by Moody’s Investor Services, Inc. (“Moody’s”) are considered investment-grade securities, they are somewhat riskier than higher rated investment-grade obligations because they are regarded as having only an adequate capacity to pay principal and interest and are considered to lack outstanding investment characteristics and may be speculative.Fixed income securities with lower ratings are subject to higher credit risk and may be subject to greater fluctuations in value than that of higher rated fixed income securities. 8 Lower-rated Securities or “Junk Bonds” Risk. Fixed income securities rated below BBB by S&P or Baa by Moody’s are considered speculative in nature and may be subject to certain risks with respect to the issuing entity and to greater market fluctuations than higher rated fixed income securities.Lower rated fixed income securities are usually issued by companies without long track records of sales and earnings, or by companies with questionable credit strength.These fixed income securities are considered “below investment-grade.”The retail secondary market for these “junk bonds” may be less liquid than that of higher rated fixed income securities and adverse conditions could make it difficult at times to sell certain securities or could result in lower prices than those used in calculating the Fund’s net asset value.These risks can reduce value of the Fund’s shares and the income it earns. Risks of Investing in Corporate Debt Securities.Corporate debt securities are fixed income securities issued by businesses.Notes, bonds, debentures, and commercial paper are the most prevalent types of corporate debt securities.The credit risks of corporate debt securities vary widely among issuers.In addition, the credit risk of an issuer’s debt security may vary based on its priority for repayment.For example, higher ranking (senior) debt securities have a higher priority than lower ranking (subordinated) securities.This means that the issuer might not make payments on subordinated securities while continuing to make payments on senior securities.In addition, in the event of bankruptcy, holders of senior securities may receive amounts otherwise payable to the holders of subordinated securities.Some subordinated securities, such as trust preferred and capital securities notes, also permit the issuer to defer payments under certain circumstances.For example, insurance companies issue securities known as surplus notes that permit the insurance company to defer any payment that would reduce its capital below regulatory requirements. Government Debt Markets May Be Illiquid or Disrupted.Although generally highly liquid, the markets in which the Fund trades could experience periods of illiquidity, sometimes of significant duration. General Uncertainty Concerning Future Regulatory Changes.Regulatory changes may be imposed on the financial markets that could significantly restrict or affect the Advisor’s ability to access financial markets.Any such regulations may impair the liquidity of the investments made by the Fund. PERFORMANCE INFORMATION Because the Fund has not been in operation for an entire calendar year, there is no performance information to be presented here.You may request a copy of the Fund’s annual and semi-annual reports, once available, at no charge by calling the Fund. 9 MANAGEMENT OF THE FUND’S PORTFOLIO The Fund’s investment advisor is Presidio Capital Investments, LLC.The Fund’s portfolio will be managed on a day-to-day basis by Matthew R. Lee and C. Thanh Nguyen, CFA.Mr. Lee has been the Chief Executive Officer of the Advisor since he founded the Advisor in 2006.Mr. Nguyen has been the Chief Investment Officer of the Advisor since joining the Advisor in 2006. PURCHASE AND SALE OF FUND SHARES You can purchase Fund shares directly from the Fund by mail or bank wire.The minimum initial investment is $1,000 and the minimum subsequent investment is $100, although the minimums may be waived or reduced in some cases.You can redeem Fund shares directly from the Fund by mail, facsimile, telephone, and bank wire. Purchase and redemption orders by mail should be sent to Presidio Multi-Strategy Fund, c/o Nottingham Shareholder Services, Post Office Box 4365, Rocky Mount, North Carolina 27803-0365.Redemption orders by facsimile should be transmitted to 252-972-1908.Please call the Fund at 1-800-773-3863to conduct telephone transactions or to receive wire instructions for bank wire orders.The Fund has also authorized certain broker-dealers to accept purchase and redemption orders on its behalf.Investors who wish to purchase or redeem Fund shares through a broker-dealer should contact the broker-dealer directly. TAX INFORMATION The Fund’s distributions will generally be taxed to you as ordinary income or capital gains, unless you are investing through a tax deferred arrangement, such as a 401(k) plan or an individual retirement account.Distributions on investments made through tax deferred vehicles, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those accounts. FINANCIAL INTERMEDIARY COMPENSATION If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 10 OTHER NON-PRINCIPAL INVESTMENT POLICIES AND RISKS An investment in the Fund should not be considered a complete investment program.Whether the Fund is an appropriate investment for an investor will depend largely on his or her financial resources and individual investment goals and objectives.Investors who engage in short-term trading or other speculative strategies and styles will not find the Fund to be an appropriate investment vehicle if they want to invest in the Fund for a short period of time. Changes to Investment Objective and Strategy.As stated above in “Investment Objective”, the Fund seeks capital appreciation and income.The Fund’s investment objective may be changed without shareholder approval upon sixty (60) days’ prior written notice to shareholders. Portfolio Turnover.The Fund is expected to have low turnover, as the Advisor believes minimizing turnover is essential to controlling transaction costs.Transaction costs include commissions, bid-ask spreads, market impact, time delays (the time between the investment decision and implementation), exchange, and regulatory fees. Temporary Defensive Positions.The Fund may, from time to time, take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies in an attempt to respond to adverse market, economic, political, or other conditions.During such an unusual set of circumstances, the Fund may hold up to 100% of its portfolio in cash or cash equivalent positions.When the Fund takes a temporary defensive position, the Fund may not be able to achieve its investment objective. Disclosure of Portfolio Holdings.The Fund will seek to make portfolio holdings information available at http://www.ncfunds.com following the end of each calendar month.To reach this information, click on “Fund Search” from the menu options offered near the top of the page.Then search for the Fund using key words such as “Presidio.”On the following page, select the link for the Presidio Multi-Strategy Fund.Under the section of the next page entitled “Portfolio Holdings,” there will be a link to the list of the Fund’s complete portfolio holdings entitled “Click to View.”This information is generally posted to the website within ten days of the end of each calendar month and remains available until new information for the next calendar month is posted.Additional descriptions of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities are available in the Fund’s SAI. Other Expenses.The Fund will be separately responsible for any extraordinary expenses, such as indemnification payments or damages awarded in litigation or settlements made.All general Trust expenses are allocated among and charged to the assets of each separate series of the Trust (if any), on a basis that the Trustees deem fair and equitable, which may be on the basis of relative net assets of each series or the nature of the services performed and relative applicability to each series.The Fund does not anticipate any such expenses to be allocated to the Fund in the current fiscal year. 11 MANAGEMENT OF THE FUND INVESTMENT ADVISOR The Fund’s investment advisor is Presidio Capital Investments, LLC, 1777 Borel Place, Suite 415, San Mateo, CA 94402.The Advisor was established in 2006 and registered in 2010 as an investment advisor with the SEC under the Investment Advisers Act of 1940, as amended.Subject to the authority of the Trustees and pursuant to the Investment Advisory Agreement with the Trust, the Advisor provides the Fund with a program of continuous supervision of the Fund’s assets, including developing the composition of its portfolio, and furnishes advice and recommendations with respect to investments, investment policies, and the purchase and sale of securities.The Advisor is also responsible for the selection of broker-dealers through which the Fund executes portfolio transactions, subject to the brokerage policies established by the Trustees, and it provides certain executive personnel to the Fund. Portfolio Managers.The Fund’s portfolio will be managed on a day-to-day basis by Matthew R. Lee and C. Thanh Nguyen, CFA. Mr. Lee is the founder and Chief Executive Officer of the Advisor.Since founding the Advisor in 2006, Mr. Lee has acted as a portfolio manager for separate accounts and a private fund.From 2004-2006, Mr. Lee was a Financial Planning Specialist with Smith Barney, a division of Citigroup Global Markets, Inc. (now known as Morgan Stanley Smith Barney) and a member of its Private Wealth Management Group, which managed over $1 billion in assets.From 2003-2004, Mr. Lee was an associate at Bank of America Investments, Inc. Mr. Lee currently serves on the Board of Trustees for The Governor’s Academy – the oldest boarding school in the nation.He is a California native and resident who graduated from Santa Clara University with a BS in Finance. Mr. Nguyen is the Chief Investment Officer of the Advisor.Since joining the Advisor in 2006, Mr. Nguyen has acted as a portfolio manager for separate accounts and a private fund.From 1999-2006, Mr. Nguyen worked for Goldman Sachs & Co., where he managed institutional and high net worth client assets.Mr. Nguyen received his BS in Finance from Santa Clara University and currently resides with his family in California. The Fund’s SAI provides information about the portfolio manager’s compensation, other accounts managed by the portfolio manager, and the portfolio manager’s ownership of shares of the Fund. Advisor Compensation.As full compensation for the investment advisory services provided to the Fund, the Advisor receives monthly compensation based on the Fund’s average daily net assets at the annual rate of 1.00%. The Advisor has entered into an Operating Plan with the Fund’s administrator, through October 1, 2012, under which it has agreed to assume certain fees of the administrator to the extent such fees exceed 0.50% of the average daily net assets of the Fund.The Operating Plan may be terminated by either party at the conclusion of the then current term upon (i) written notice of non-renewal to the other party not less than sixty days prior to the end of the term, or (ii) mutual written agreement of the parties.The Advisor cannot recoup from the Fund any amounts paid by the Advisor to the Administrator under the Operating Plan. 12 Disclosure Regarding Approval of Investment Advisory Contracts.A discussion regarding the Trustees’ basis for approving the investment advisory contracts for the Fund can be found, once available, in the Fund’s semi-annual report to shareholders for the period ended November 30, 2010.You may obtain a copy of the semi-annual report, free of charge, upon request to the Fund. BOARD OF TRUSTEES The Fund is a series of the Starboard Investment Trust (“Trust”), an open-end management investment company that was organized as a Delaware statutory trust on May 13, 2009.The Trustees supervise the operations of the Fund according to applicable state and federal law, and are responsible for the overall management of the Fund’s business affairs. ADMINISTRATOR The Nottingham Company (“Administrator”) assists the Trust in the performance of its administrative responsibilities to the Fund, coordinates and pays for the services of each vendor and the operating expense to the Fund (with the exception of registration and filing fees), and provides the Fund with certain administrative, fund accounting, and compliance services.As part of its services and fee agreement, the Administrator pays all expenses not assumed by the Advisor, including, without limitation: the fees and expenses of its independent accountants and legal counsel; the costs of printing and mailing to shareholders annual and semi-annual reports, proxy statements, prospectuses, statements of additional information and supplements thereto; the costs of printing registration statements; bank transaction charges and custodian fees; any proxy solicitors’ fees and expenses; filing fees; any federal, state, or local income or other taxes; any interest; any membership fees of the Investment Company Institute and similar organizations; and fidelity bond and Trustees’ liability insurance premiums. TRANSFER AGENT Nottingham Shareholder Services, LLC (“Transfer Agent”) serves as the transfer agent and dividend-disbursing agent of the Fund.As indicated later in the section of this prospectus entitled “Investing in the Fund,” the Transfer Agent will handle orders to purchase and redeem shares of the Fund and will disburse dividends paid by the Fund. DISTRIBUTOR Capital Investment Group, Inc. (“Distributor”) is the principal underwriter and distributor of the Fund’s shares and serves as the Fund’s exclusive agent for the distribution of the Fund’s shares.The Distributor may sell the Fund’s shares to or through qualified securities dealers or others. 13 Rule 12b-1 Distribution Plan.The Board of Trustees of the Starboard Investment Trust has adopted on behalf of the Fund, a distribution plan pursuant to Rule 12b-1 under the 1940 Act to pay for certain distribution activities and shareholder services with respect to the Fund’s assets.Under the 12b-1 distribution plan, the Fund may pay 0.25% per year of its average daily net assets for such distribution and shareholder service activities. Because these distribution and shareholder service fees are paid out of the Fund’s assets on an ongoing basis, the fees may, over time, increase the cost of investing in the Fund and cost investors more than other types of sales loads. 14 INVESTING IN THE FUND PURCHASE AND REDEMPTION PRICE Determining the Fund’s Net Asset Value.The price at which you purchase or redeem shares is based on the next calculation of net asset value (“NAV”) after an order is received, subject to the order being accepted by the Fund in good form.An order is considered to be in good form if it includes a complete and accurate application and payment in full of the purchase amount.The Fund’s NAV per share is calculated by dividing the value of the Fund’s total assets, less liabilities (including Fund expenses, which are accrued daily), by the total number of outstanding shares of the Fund.To the extent that the Fund hold portfolio securities that are primarily listed on foreign exchanges that trade on weekends or other days when the Fund do not price shares, the NAV of a Fund’s shares may change on days when shareholders will not be able to purchase or redeem the Fund’s shares.The NAV per share of the Fund is normally determined at 4:00 p.m. Eastern time, the time regular trading closes on the New York Stock Exchange (“NYSE”).The Fund does not calculate NAV on business holidays when the NYSE is closed. The pricing and valuation of portfolio securities is determined in good faith in accordance with procedures established by, and under the direction of, the Trustees.In determining the value of the Fund’s total assets, portfolio securities are generally calculated at market value by quotations from the primary market in which they are traded.Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value.The Fund normally uses third party pricing services to obtain market quotations.Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees.Fair value pricing may be used, for example, in situations where (i) an exchange-traded portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time or the validity of a market quotation received is questionable; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Fund’s NAV calculation. Pursuant to policies adopted by the Trustees, the Advisor consults with the Administrator on a regular basis regarding the need for fair value pricing.The Advisor is responsible for notifying the Trustees (or the Trust’s Fair Value Committee) when it believes that fair value pricing is required for a particular security.The Fund’s policies regarding fair value pricing are intended to result in a calculation of the Fund’s NAV that fairly reflects portfolio security values as of the time of pricing.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures and the fair value price may differ from the price at which the security may ultimately be traded or sold.If such fair value price differs from the price that would have been determined using the Fund’s normal pricing procedures, a shareholder may receive more or less proceeds or shares from redemptions or purchases of Fund shares, respectively, than a shareholder would have otherwise received if the security were priced using the Fund’s normal pricing procedures.The performance of the Fund may also be affected if a portfolio security’s fair value price were to differ from the security’s price using the Fund’s normal pricing procedures.To the extent the 15 Fund invest in other open-end investment companies that are registered under the Investment Company Act of 1940, the Fund’s net asset value calculations are based upon the net asset value reported by such registered open-end investment companies, and the prospectuses for these companies explain the circumstances under which they will use fair value pricing and the effects of using fair value pricing.The Trustees are responsible for the fair valuation of the Fund’s securities and regularly monitor and evaluate the Fund’s use of fair value pricing, and review the results of any fair valuation under the Fund’s policies. Other Matters.Purchases and redemptions of shares by the same shareholder on the same day will be netted for the Fund. BUYING OR SELLING SHARES THROUGH A FINANCIAL INTERMEDIARY You may buy or sell shares of the Fund through an authorized financial intermediary (such as a financial planner or advisor).To buy or sell shares at the NAV of any given day, your financial intermediary must receive your order before the close of trading on the NYSE that day.Your financial intermediary is responsible for transmitting all purchase and redemption requests, investment information, documentation, and money to the Fund on time.Your financial intermediary may charge additional transaction fees for its services. Certain financial intermediaries have agreements with the Fund that allow them to enter confirmed purchase or redemption orders on behalf of clients and customers.Under this arrangement, the financial intermediary must send your payment to the Fund by the time they price their shares on the following business day.The Fund is not responsible for ensuring that a financial intermediary carries out its obligations.You should look to the financial intermediary through whom you wish to invest for specific instructions on how to purchase or redeem shares of the Fund. PURCHASING SHARES Purchases can be made directly from the Fund by mail or bank wire.Shares of the Fund are sold subject to a maximum sales charge of 4.25%, so that the term “offering price” includes the front-end sales load.Shares are redeemed at net asset value.The Fund has also authorized one or more brokers to accept purchase and redemption orders on its behalf and such brokers are authorized to designate intermediaries to accept orders on behalf of the Fund.Such orders will be deemed to have been received by the Fund when an authorized broker, or broker-authorized designee, receives the order, subject to the order being accepted by the Fund in good form.The orders will be priced at the NAV next computed after the orders are received by the authorized broker, or broker-authorized designee.Investors may also be charged a fee by a broker or agent if shares are purchased through a broker or agent. 16 The Fund reserves the right to (i) refuse to accept any request to purchase shares for any reason and (ii) suspend the offering of shares at any time. Sales Charges.The public offering price of the shares of the Fund is the net asset value per share plus a sales charge.The Distributor receives this sales charge and may reallow it in the form of dealer discounts and brokerage commissions as follows: Amount Of Transaction At Public Offering Price Sales Charge As % Of Net Amount Invested Sales Charge As % Of Public Offering Price Dealer Discounts And Brokerage Commissions As % Of Public Offering Price Less than 4.44% 4.25% 4.00% but less than $250,000 3.36% 3.25% 3.00% but less than $500,000 2.83% 2.75% 2.50% but less than $750,000 2.04% 2.00% 1.75% but less than $1 million 1.52% 1.50% 1.25% $1 million and above 0.76% 0.75% 0.50% Reduced Sales Charges. Rights of Accumulation.The sales charge applicable to a current purchase of shares of the Fund by a person listed above is determined by adding the purchase price of shares to be purchased to the aggregate value (at current offering price) of shares of the Fund previously purchased and then owned, provided the Distributor is notified by such person or his or her broker-dealer each time a purchase is made which would so qualify. Letter of Intent.Sales charges may also be reduced through an agreement to purchase a specified quantity of shares over a designated thirteen-month period by completing the “Letter of Intent” section of the Fund Shares Application.Information about the “Letter of Intent” procedure is contained in the SAI. Group Plans.Shares of the Fund may be sold at a reduced or eliminated sales charge to certain Group Plans under which a sponsoring organization makes recommendations to, permits group solicitation of, or otherwise facilitates purchases by its employees, members, or participants.Information about such arrangements is available from the Distributor. 17 In order to ensure that the proper sales charge is being charged, please inform the Fund, the Distributor or your financial intermediary, at the time of purchase, of the existence of all your accounts and accounts of your spouse and children under the age of 21 (“Immediate Family Members”) holding shares of the Fund that may be combined in order to obtain a reduced sales charge.You may be required to provide the Fund, Distributor or your financial intermediary with certain information to verify your eligibility for a reduced sales charge, including, to the extent applicable, the following: (i) information or records regarding shares of the Fund held in all your accounts and accounts of your spouse Immediate Family Members at the Fund or at the financial intermediary; and (ii) information or records regarding shares of the Fund held in any of your accounts and accounts of your spouse Immediate Family Members at other financial intermediaries. See the SAI for additional information on reduced sales charges. Waived Sales Charges.Under certain conditions, shares of the Fund may be purchased without a sales charge.These conditions may include purchases made through or by the following: · Investors who invest through either fee-based platform services programs or mutual fund “supermarket” programs of certain broker-dealers and other financial intermediaries; · Employee benefit plans having more than 25 eligible employees or a minimum of $250,000; · Employees of dealers that are members of the Financial Industry Regulatory Authority, Inc. (formerly the National Association of Securities Dealers, Inc.), members of the dealers’ immediate families, and the dealers’ employee benefit plans; · Certain trust companies, bank trust departments, and investment advisors that invest on behalf of their clients and charge account management fees; · Participants in “no transaction fee” programs of discount brokerages that maintain an omnibus account with the Funds; or · Individuals investing distributions from tax-deferred savings and retirement plans. The Advisor may also waive the sales charges under certain other conditions.Please contact the Advisor or the Distributor to determine eligibility for waived sales charges. Regular Mail Orders.Payment for shares by mail must be made by check from a U.S. financial institution and payable in U.S. dollars.Cash, money orders, and traveler’s checks will not be accepted by the Fund.If checks are returned due to insufficient Fund or other reasons, your purchase will be canceled.You will also be responsible for any losses or expenses incurred by the Fund, Administrator, and Transfer Agent.The Fund will charge a $35 fee and may redeem shares of the Fund owned by the purchaser or another identically registered account in another series of the Trust to recover any such losses.For regular mail orders, please complete the Fund Shares Application and mail it, along with your check made payable to the Fund, to: 18 Presidio Multi-Strategy Fund c/o Nottingham Shareholder Services 116 South Franklin Street Post Office Box 4365 Rocky Mount, North Carolina 27803-0365 The application must contain your Social Security Number (“SSN”) or Taxpayer Identification Number (“TIN”).If you have applied for a SSN or TIN prior to completing your account application but you have not received your number, please indicate this on the application and include a copy of the form applying for a SSN or TIN.Taxes are not withheld from distributions to U.S. investors if certain IRS requirements regarding the SSN and TIN are met. Bank Wire Purchases.Purchases may also be made through bank wire orders.To establish a new account or add to an existing account by wire, please call the Fund at 1-800-773-3863for wire instructions and to advise the Fund of the investment, dollar amount, and the account identification number. Additional Investments.You may also add to your account by mail or wire at any time by purchasing shares at the then current net asset value.The minimum additional investment is $100.Before adding Fund by bank wire, please call the Fund at 1-800-773-3863 for wire instructions and to advise the Fund of the investment, dollar amount, and the account identification number.Mail orders should include, if possible, the “Invest by Mail” stub that is attached to your confirmation statement.Otherwise, please identify your account in a letter accompanying your purchase payment. Automatic Investment Plan.The automatic investment plan enables shareholders to make regular monthly or quarterly investments in shares through automatic charges to their checking account.With shareholder authorization and bank approval, the Fund will automatically charge the shareholder’s checking account for the amount specified ($100 minimum), which will be automatically invested in shares at the public offering price on or about the 21st day of the month.The shareholder may change the amount of the investment or discontinue the plan at any time by writing the Fund. Share Certificates.The Fund normally does not issue share certificates.Evidence of ownership of shares is provided through entry in the Fund’s share registry.Investors will receive periodic account statements (and, where applicable, purchase confirmations) that will show the number of shares owned. Important Information about Procedures for Opening a New Account.Under the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act of 2001), the Fund is required to obtain, verify, and record information to enable the Fund to form a reasonable belief as to the identity of each customer who opens an account.Consequently, when an investor opens an account, the Fund will ask for the investor’s name, street address, date of birth (for an individual), social security or other tax identification number (or proof that the investor has filed for such a number), and other information that will allow the Fund to identify the investor.The Fund may also ask to see the driver’s license or other identifying documents of the investor.An investor’s account application will not be considered “complete” and, therefore, an account will not be opened and the investor’s money will not be invested until the Fund receives this required information.In addition, 19 if after opening the investor’s account the Fund is unable to verify the investor’s identity after reasonable efforts, as determined by the Fund in their sole discretion, the Fund may (i) restrict further investments until the investor’s identity is verified; and (ii) close the investor’s account without notice and return the investor’s redemption proceeds to the investor.If the Fund closes an investor’s account because the Fund could not verify the investor’s identity, the Fund will value the account in accordance with the next NAV calculated after the investor’s account is closed.In that case, the investor’s redemption proceeds may be worth more or less than the investor’s original investment.The Fund will not be responsible for any losses incurred due to the Fund’s inability to verify the identity of any investor opening an account. REDEEMING YOUR SHARES Regular Mail Redemptions.Regular mail redemption requests should be addressed to: Presidio Multi-Strategy Fund c/o Nottingham Shareholder Services 116 South Franklin Street Post Office Box 4365 Rocky Mount, North Carolina 27803-0365 Regular mail redemption requests should include the following: Your letter of instruction specifying the account number and number of shares (or the dollar amount) to be redeemed.This request must be signed by all registered shareholders in the exact names in which they are registered; Any required signature guarantees (see “Signature Guarantees” below); and Other supporting legal documents, if required in the case of estates, trusts, guardianships, custodianships, corporations, partnerships, pension or profit sharing plans, and other entities. Your redemption proceeds normally will be sent to you within 7 days after receipt of your redemption request.The Fund may delay forwarding a redemption check for recently purchased shares while the Fund determines whether the purchase payment will be honored.Such delay (which may take up to 15 days from the date of purchase) may be reduced or avoided if the purchase is made by certified check or wire transfer.In all cases, the NAV next determined after receipt of the request for redemption will be used in processing the redemption request. 20 Telephone and Bank Wire Redemptions.Unless you decline the telephone transaction privileges on your account application, you may redeem shares of the Fund by telephone.You may also redeem shares by bank wire under certain limited conditions.The Fund will redeem shares in this manner when so requested by the shareholder only if the shareholder confirms redemption instructions in writing. The Fund may rely upon confirmation of redemption requests transmitted via facsimile (FAX# 252-972-1908).The confirmation instructions must include the following: (1)Name of Fund; (2)Shareholder name and account number; (3)Number of shares or dollar amount to be redeemed; (4)Instructions for transmittal of redemption proceeds to the shareholder; and (5)Shareholder signature as it appears on the application on file with the Fund. Redemption proceeds will not be distributed until written confirmation of the redemption request is received, per the instructions above.You can choose to have redemption proceeds mailed to you at your address of record, your financial institution, or to any other authorized person, or you can have the proceeds sent by wire transfer to your financial institution ($5,000 minimum).Redemption proceeds cannot be wired on days in which your financial institution is not open for business.You can change your redemption instructions anytime you wish by filing a letter including your new redemption instructions with the Fund.See “Signature Guarantees” below. The Fund, in their discretion, may choose to pass through to redeeming shareholders any charges imposed by the Fund’s custodian for wire redemptions.If this cost is passed through to redeeming shareholders by the Fund, the charge will be deducted automatically from your account by redemption of shares in your account.Your bank or brokerage firm may also impose a charge for processing the wire.If wire transfer of Fund is impossible or impractical, the redemption proceeds will be sent by regular mail to the designated account. You may redeem shares, subject to the procedures outlined above, by calling the Fund at 1-800-773-3863.Redemption proceeds will only be sent to the financial institution account or person named in your Fund Shares Application currently on file with the Fund.Telephone redemption privileges authorize the Fund to act on telephone instructions from any person representing him or herself to be the investor and reasonably believed by the Fund to be genuine.The Fund will employ reasonable procedures, such as requiring a form of personal identification, to confirm that instructions are genuine.The Fund will not be liable for any losses due to fraudulent or unauthorized instructions.The Fund will also not be liable for following telephone instructions reasonably believed to be genuine. Redemption Fee.The Fund charges a 2.00% redemption fee that is applicable to all redemptions (sales or exchanges) made within thirty (30) days of your initial purchase of shares in the Fund. 21 The redemption fees are not fees to finance sales or sales promotion expenses, but are paid to the Fund to defray the costs of liquidating an investment and discourage short-term trading of Fund shares.Redemption fees are deducted from redemption proceeds and retained by the Fund, not the Advisor.No redemption fee will be imposed on the redemption of shares representing dividends or capital gains distributions.In determining whether a redemption fee is applicable to a particular redemption, it is assumed that the redemption is first of shares acquired pursuant to the reinvestment of dividends and capital gains distributions and next of shares held by the shareholder for the longest period of time. The redemption fee will not be charged on transactions involving the following: · Redemption of shares purchased through certain qualified plans pursuant to Sections 401, 403, and 457 of the Internal Revenue Code; · Redemption of shares purchased through wrap-fee programs or similar investment programs administered by the Fund; · Omnibus level accounts will be excluded where the fee will be assessed by the financial intermediary according to the requirements outlined herein and provided back to the Fund; · Redemptions due to required minimum distributions; · Redemptions due to death; · Redemption of shares accumulated through reinvestment of capital gains and dividends; and · Redemption of shares initiated by the Fund (i.e., liquidation or merger of a fund). Systematic Withdrawal Plan.A shareholder who owns shares of the Fund valued at $5,000 or more at the current offering price may establish a systematic withdrawal plan (“Systematic Withdrawal Plan”) to receive a monthly or quarterly check in a stated amount (not less than $50).Each month or quarter, as specified, the Fund will automatically redeem sufficient shares from your account to meet the specified withdrawal amount.The shareholder may establish this service whether dividends and distributions are reinvested in shares of the Fund or paid in cash.Call or write the Fund for an application form. Minimum Account Size.The Trustees reserve the right to redeem involuntarily any account having a NAV of less than $1,000 (due to redemptions, exchanges, or transfers, and not due to market action) upon 30-days’ prior written notice.If the shareholder brings his account NAV up to at least $1,000 during the notice period, the account will not be redeemed.Redemptions from retirement accounts may be subject to federal income tax.Shareholders may also be charged a fee by their broker or agent if shares are redeemed or transferred through their broker or agent. Redemptions in Kind.The Fund does not intend, under normal circumstances, to redeem its shares by payment in kind.It is possible, however, that conditions may arise in the future which would, in the opinion of the Trustees, make it undesirable for the Fund to pay for all redemptions in cash.In such cases, the Trustees may authorize payment to be made in readily marketable portfolio securities of the Fund.Securities delivered in payment of redemptions would be valued at the same value assigned to them in computing the Fund’s NAV per share.Shareholders receiving them may incur brokerage costs when these securities are sold.An irrevocable election has been filed under Rule 18f-1 of the Investment Company Act of 1940, wherein the Fund must pay redemptions in cash, 22 rather than in kind, to any shareholder of record of the Fund who redeems during any 90-day period, the lesser of (i) $250,000 or (ii) 1% of a Fund’s NAV at the beginning of such period.Redemption requests in excess of this limit may be satisfied in cash or in kind at the Fund’s election. Signature Guarantees.To protect your account and the Fund from fraud, signature guarantees may be required to be sure that you are the person who has authorized a change in registration or standing instructions for your account.Signature guarantees are generally required for (i) change of registration requests; (ii) requests to establish or to change exchange privileges or telephone and bank wire redemption service other than through your initial account application; (iii) transactions where proceeds from redemptions, dividends, or distributions are sent to a financial institution; and (iv) redemption requests in excess of $50,000.Signature guarantees are acceptable from a member bank of the Federal Reserve System, a savings and loan institution, credit union (if authorized under state law), registered broker-dealer, securities exchange, or association clearing agency and must appear on the written request for change of registration, establishment or change in exchange privileges, or redemption request. Miscellaneous.The Fund reserve the right to delay the distribution of redemption proceeds involving recently purchased shares until the check for the recently purchased shares has cleared.The Fund may also suspend redemptions, if permitted by the Investment Company Act of 1940, for any period during which the NYSE is closed, trading is restricted by the SEC, or the SEC declares that an emergency exists.Redemptions may be suspended during other periods permitted by the SEC for the protection of the Fund’s shareholders.During drastic economic and market changes, telephone redemption privileges may be difficult to implement. FREQUENT PURCHASES AND REDEMPTIONS Frequent purchases and redemptions (“Frequent Trading”) of shares of the Fund may present a number of risks to other shareholders of the Fund.These risks may include, among other things, dilution in the value of shares of the Fund held by long-term shareholders, interference with the efficient management by the Advisor of the Fund’s portfolio holdings, and increased brokerage and administration costs.Due to the potential of a thin market for the Fund’s portfolio securities, as well as overall adverse market, economic, political, or other conditions that may affect the sale price of portfolio securities, the Fund could face untimely losses as a result of having to sell portfolio securities prematurely to meet redemptions.Frequent Trading may also increase portfolio turnover which may result in increased capital gains taxes for shareholders of the Fund. The Trustees have adopted a policy with respect to Frequent Trading that is intended to discourage such activity by shareholders of the Fund.The Fund does not accommodate Frequent Trading.Under the adopted policy, the Transfer Agent provides a daily record of shareholder trades to the Advisor.The Transfer Agent also monitors and tests shareholder purchase and redemption orders for possible incidents of Frequent Trading.The Advisor has the discretion to limit investments from an investor that the 23 Advisor believes has a pattern of Frequent Trading that the Advisor considers not to be in the best interests of the other shareholders in the respective Fund by the Fund’s refusal to accept further purchase and/or exchange orders from such investor.The Fund’s policy regarding Frequent Trading is to limit investments from investor accounts that purchase and redeem shares over a period of less than ten days having a redemption amount within ten percent of the purchase amount and greater than $10,000 on two or more occasions during a 60 calendar day period.In the event such a purchase and redemption pattern occurs, an investor account and any other account with the same taxpayer identification number will be precluded from investing in the respective Fund (including investments that are part of an exchange transaction) for at least 30 calendar days after the redemption transaction.The Fund also imposes a redemption fee on the redemption of Fund shares within thirty (30) days of purchase, which has the effect of discouraging Disruptive Trading in shares of the Fund. The Advisor intends to apply this policy uniformly, except that the Fund may not be able to identify or determine that a specific purchase and/or redemption is part of a pattern of Frequent Trading or that a specific investor is engaged in Frequent Trading, particularly with respect to transactions made through accounts such as omnibus accounts or accounts opened through third-party financial intermediaries such as broker-dealers and banks (“Intermediary Accounts”).Therefore, this policy is not applied to omnibus accounts or Intermediary Accounts.Omnibus account arrangements permit multiple investors to aggregate their respective share ownership positions and to purchase, redeem, and exchange Fund shares without the identity of the particular shareholders being known to the Fund.Like omnibus accounts, Intermediary Accounts normally permit investors to purchase, redeem, and exchange Fund shares without the identity of the underlying shareholder being known to the Fund.Accordingly, the ability of the Fund to monitor and detect Frequent Trading through omnibus accounts and Intermediary Accounts would be very limited, and there would be no guarantee that the Fund could identify shareholders who might be engaging in Frequent Trading through such accounts or curtail such trading.In addition, the policy will not apply if the Advisor determines that a purchase and redemption pattern does not constitute Frequent Trading activity, such as inadvertent errors that result in frequent purchases and redemptions.Inadvertent errors shall include purchases and/or redemptions made unintentionally or by mistake (e.g., where an investor unintentionally or mistakenly invests in the Fund and redeems immediately after recognizing the error).The investor shall have the burden of proving to the sole satisfaction of the Advisor that a frequent purchase and redemption pattern was a result of an inadvertent error.In such a case, the Advisor may choose to accept further purchase and/or exchange orders from such investor account. 24 OTHER IMPORTANT INVESTMENT INFORMATION DIVIDENDS, DISTRIBUTIONS, AND TAXES The following information is meant as a general summary for U.S. taxpayers.Additional tax information appears in the Fund’s SAI.Shareholders should rely on their own tax advisors for advice about the particular federal, state, and local tax consequences to them of investing in the Fund. The Fund will distribute most of their income and realized gains to its shareholders every year.Income dividends paid by the Fund derived from net investment income, if any, will generally be paid monthly or quarterly and capital gains distributions, if any, will be made at least annually.Shareholders may elect to take dividends from net investment income or capital gains distributions, if any, in cash or reinvest them in additional Fund shares.Although the Fund will not be taxed on amounts they distribute, shareholders will generally be taxed on distributions paid by the Fund, regardless of whether distributions are received in cash or are reinvested in additional Fund shares.Distributions may be subject to state and local taxes, as well as federal taxes. In general, a shareholder who sells or redeems shares will realize a capital gain or loss, which will be long-term or short-term, depending upon the shareholder’s holding period for the Fund shares.An exchange of shares may be treated as a sale and any gain may be subject to tax. As with all mutual funds, the Fund may be required to withhold U.S. federal income tax at the fourth lowest rate for taxpayers filing as unmarried individuals (presently 28%) for all taxable distributions payable to shareholders who fail to provide the Fund with their correct taxpayer identification numbers or to make required certifications, or who have been notified by the IRS that they are subject to backup withholding.Backup withholding is not an additional tax; rather, it is a way in which the IRS ensures it will collect taxes otherwise due.Any amounts withheld may be credited against a shareholder’s U.S. federal income tax liability. Shareholders should consult with their own tax advisors to ensure that distributions and sale of Fund shares are treated appropriately on their income tax returns. FINANCIAL HIGHLIGHTS Because the Fund is newly organized, there is no financial or performance information in this prospectus.You may request a copy of the Fund’s annual and semi-annual reports, once available, at no charge by calling the Fund at 1-800-773-3863. 25 ADDITIONAL INFORMATION Presidio Multi-Strategy Fund Additional information about the Fund is available in the Fund’s SAI, which is incorporated by reference into this prospectus.Additional information about the Fund’s investments will be available in the annual and semi-annual reports to shareholders.The annual reports will include a discussion of market conditions and investment strategies that significantly affected the Fund’s performance during its last fiscal year. The Fund’s SAI and the annual and semi-annual reports will be available, free of charge, on the website listed below and upon request by contacting the Fund (you may also request other information about the Fund or make shareholder inquiries) as follows: By telephone: 1-800-773-3863 By mail: Presidio Multi-Strategy Fund c/o Nottingham Shareholder Services 116 South Franklin Street Post Office Box 4365 Rocky Mount, North Carolina 27803-0365 By e-mail: shareholders@ncfunds.com On the Internet: www.ncfunds.com Information about the Fund (including the SAI) can also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Inquiries on the operations of the public reference room may be made by calling the SEC at 1-202-551-8090.Reports and other information about the Fund is available on the EDGAR Database on the SEC’s Internet site at http://www.sec.gov, and copies of this information may be obtained, upon payment of a duplicating fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing the SEC’s Public Reference Section, Washington, D.C. 20549-1520. Investment Company Act file number 811-22298 STATEMENT OF ADDITIONAL INFORMATION Presidio Multi-Strategy Fund Ticker Symbol PMSFX CUSIP Number 85520V400 February 28, 2011 A series of the Starboard Investment Trust 116 South Franklin Street Post Office Box 69 Rocky Mount, North Carolina 27802-0069 Telephone 1-800-773-3863 TABLE OF CONTENTS Page OTHER INVESTMENT POLICIES 2 INVESTMENT LIMITATIONS 10 PORTFOLIO TRANSACTIONS 11 DESCRIPTION OF THE TRUST 13 MANAGEMENT AND OTHER SERVICE PROVIDERS 14 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION 24 SPECIAL SHAREHOLDER SERVICES 28 DISCLOSURE OF PORTFOLIO HOLDINGS 29 NET ASSET VALUE 30 ADDITIONAL TAX INFORMATION 30 FINANCIAL STATEMENTS 33 APPENDIX A – DESCRIPTION OF RATINGS 34 APPENDIX B – PROXY VOTING POLICIES 38 This Statement of Additional Information is meant to be read in conjunction with the prospectus for the Presidio Multi-Strategy Fund, dated the same date as this Statement of Additional Information, and is incorporated by reference in its entirety into the prospectus.Because this Statement of Additional Information is not itself a prospectus, no investment in shares of the Presidio Multi-Strategy Fund should be made solely upon the information contained herein.Copies of the Presidio Multi-Strategy Fund prospectus, annual report, and/or semi-annual report may be obtained at no charge by writing or calling the Presidio Multi-Strategy Fund at the address or phone number shown above.Capitalized terms used but not defined herein have the same meanings as in the Presidio Multi-Strategy Fund prospectus. OTHER INVESTMENT POLICIES Starboard Investment Trust (“Trust”) was organized on May 13, 2009 as a Delaware statutory trust and is registered with the Securities and Exchange Commission (“SEC”) as an open-end management investment company.The Presidio Multi-Strategy Fund (the “Fund”) is a separate, diversified series of the Trust.The Fund’s investment advisor is Presidio Capital Investments, LLC (the “Advisor”).The Prospectus describes the Fund’s investment objective and principal investment strategy, as well as the principal investment risks of the Fund.The following descriptions and policies supplement these descriptions, and also include descriptions of certain types of investments that may be made by the Fund but are not principal investment strategies of the Fund.Attached to the Statement of Additional Information is Appendix A, which contains descriptions of the rating symbols used by nationally recognized statistical rating organizations for securities in which the Fund may invest. General Investment Risks.All investments in securities and other financial instruments involve a risk of financial loss.No assurance can be given that the Fund’s investment program will be successful.Investors should carefully review the descriptions of the Fund’s investments and their risks described in the Fund’s prospectus and this Statement of Additional Information. Exchange Traded Funds.An exchange traded fund (“ETF”) is an investment company that holds a portfolio of common stock or bonds designed to track the performance of a securities index or sector of an index.ETFs are traded on a securities exchange based on their market value.An investment in an ETF generally presents the same primary risks as an investment in a conventional registered investment company (i.e., one that is not exchange traded).In addition, all ETFs will have costs and expenses that will be passed on to the Fund and these costs and expenses will in turn increase the Fund’s expenses.ETFs are also subject to the following risks that often do not apply to conventional investment companies: (i) the market price of the ETF’s shares may trade at a discount to the ETF’s net asset value, and as a result, ETFs may experience more price volatility than other types of portfolio investments and such volatility could negatively impact the Fund’s net asset values; (ii) an active trading market for an ETF’s shares may not develop or be maintained at a sufficient volume; (iii) trading of an ETF’s shares may be halted if the listing exchange deems such action appropriate; and (iv) ETF shares may be delisted from the exchange on which they trade, or “circuit breakers” (which are tied to large decreases in stock prices used by the exchange) may temporarily halt trading in the ETF’s stock.ETFs are also subject to the risks of the underlying securities or sectors that the ETF is designed to track.Finally, there may be legal limitations and other conditions imposed by SEC rules on the amount of the ETF shares that the Fund may acquire. Exchange Traded Notes.ETNs are typically senior, unsecured, unsubordinated debt securities whose returns are linked to the performance of a particular market index less applicable fees and expenses.ETNs are listed on an exchange and traded in the secondary market.The fund may hold the ETN until maturity, at which time the issuer is obligated to pay a return linked to the performance of the relevant market index.ETNs do not make periodic interest payments and principal is not protected. The market value of an ETN may be influenced by, among other things, time to maturity, level of supply and demand of the ETN, volatility and lack of liquidity in the underlying assets, changes in the applicable interest rates, the current performance of the market index to which the ETN is linked, and the credit rating of the ETN issuer.The market value of an ETN may differ from the performance of the applicable market index and there may be times when an ETN trades at a premium or discount.This difference in price may be due to the fact that the supply and demand in the market for ETNs at any point in time is not always identical to the supply and demand in the market for the securities underlying the market index that the ETN seeks to track.A change in the issuer’s credit rating may also impact the value of an ETN despite the underlying market index remaining unchanged.ETNs are also subject to tax risk.No assurance can be given that the Internal Revenue Service (the “IRS”) will accept, or a court will uphold, how the fund characterizes and treats ETNs for tax purposes. An ETN that is tied to a specific market index may not be able to replicate and maintain exactly the composition and relative weighting of securities, commodities or other components in the applicable market index.ETNs also incur certain expenses not incurred by their applicable market index, and the fund would bear a proportionate share of any fees and expenses borne by the ETN in which it invests. 2 The Fund’s decision to sell its ETN holdings may be limited by the availability of a secondary market.In addition, although an ETN may be listed on an exchange, the issuer may not be required to maintain the listing and there can be no assurance that a secondary market will exist for an ETN.Some ETNs that use leverage in an effort to amplify the returns of an underlying market index can, at times, be relatively illiquid and may therefore be difficult to purchase or sell at a fair price. Equity Securities.The equity portion of the Fund’s portfolio may be comprised of common stocks traded on domestic securities exchanges or on the over-the-counter market.In addition to common stocks, the equity portion of the Fund’s portfolio may also include preferred stocks, convertible preferred stocks, and convertible bonds.Prices of equity securities in which the Fund investsmay fluctuate in response to many factors, including, but not limited to, the activities of the individual companies whose securities the Fund owns, general market and economic conditions, interest rates, and specific industry changes.Such price fluctuations subject the Fund to potential losses.In addition, regardless of any one company’s particular prospects, a declining stock market may produce a decline in prices for all equity securities, which could also result in losses for the Fund.Market declines may continue for an indefinite period of time, and investors should understand that during temporary or extended bear markets, the value of equity securities will decline. Investment Companies.The Fund will invest in securities of other investment companies, including, without limitation, money market funds, closed-end funds and exchange traded funds.The Fund expects to rely on Rule 12d1-1 under the Investment Company Act of 1940, as amended (“1940 Act”) when purchasing shares of a money market fund.Under Rule 12d1-1, the Fund may generally invest without limitation in money market funds as long as the Fund pays no sales charge, as defined in rule 2830(b)(8) of the Conduct Rules of the Financial Industry Regulatory Authority, or service fee, as defined in Rule 2830(b)(9) of the Conduct Rules of the Financial Industry Regulatory Authority, charged in connection with the purchase, sale, or redemption of securities issued by the money market fund; or the Advisor waives its management fee in an amount necessary to offset any sales charge or service fee.The Fund expects to rely on Section 12(d)(1)(F) of the 1940 Act when purchasing shares of other investment companies that are not money market funds.Under Section 12(d)(1)(F), the Fund may generally acquire shares of another investment company unless, immediately after such acquisition, the Fund and its affiliated persons would hold more than 3% of the investment company’s total outstanding stock.Under Section 12(d)(1)(C), the Fund may generally acquire shares of a closed-end fund unless, immediately after such acquisition, the Fund and its affiliated persons would hold more than 10% of the closed-end fund’s total outstanding stock.To the extent these limitations apply to an investment the Fund wishes to make, the Fund may be prevented from allocating its investments in the manner that the Advisor considers optimal.Also, in the event that there is a proxy vote with respect to shares of another investment company purchased and held by the Fund under Section 12(d)(1)(F), then the Fund will either (i) vote such shares in the same proportion as the vote of all other holders of such securities; or (ii) contact its shareholders for instructions regarding how to vote the proxy. Foreign Investment Risk.Foreign securities and foreign currency contracts involve investment risks different from those associated with domestic securities.Changes in foreign economies and political climates are more likely to affect the Fund than a mutual fund that invests exclusively in domestic securities.The value of foreign currency denominated securities or foreign currency contracts is affected by the value of the local currency relative to the U.S. dollar.There may be less government supervision of foreign markets, resulting in non-uniform accounting practices and less publicly available information about issuers of foreign currency denominated securities.The value of foreign investments may be affected by changes in exchange control regulations, application of foreign tax laws (including withholding tax), changes in governmental administration or economic or monetary policy (in this country or abroad), or changed circumstances in dealings between nations.In addition, foreign brokerage commissions, custody fees, and other costs of investing in foreign securities are generally higher than in the United States.Investments in foreign issues could be affected by other factors not present in the United States, including expropriation, armed conflict, confiscatory taxation, and potential difficulties in enforcing contractual obligations. Money Market Instruments.The Fund may invest in money market instruments including U.S. Government obligations or corporate debt obligations (including those subject to repurchase agreements) provided that they are eligible for purchase by the Fund.Money market instruments also may include Banker’s Acceptances and Certificates of Deposit of domestic branches of U.S. banks, Commercial Paper, and Variable Amount Demand Master Notes (“Master Notes”).Banker’s Acceptances are time drafts drawn on and “accepted” by a bank.When a bank “accepts” such a time draft, it assumes liability for its payment.When the Fund acquires a Banker’s Acceptance, the bank that “accepted” the time draft is liable for payment of interest and principal when due.The Banker’s Acceptance carries the full faith and credit of such bank.A Certificate of Deposit (“CD”) is an unsecured, interest bearing debt obligation of a bank.Commercial Paper is an unsecured, short-term debt obligation of a bank, corporation, or other 3 borrower.Commercial Paper maturity generally ranges from two to 270 days and is usually sold on a discounted basis rather than as an interest-bearing instrument.The Fund will invest in Commercial Paper only if it is rated in one of the top two rating categories by Moody’s Investors Service, Inc., Standard & Poor’s Ratings Services, or Fitch Investors Service, Inc., or if not rated, of equivalent quality in the Advisor’s opinion.Commercial Paper may include Master Notes of the same quality.Master Notes are unsecured obligations that are redeemable upon demand of the holder and that permit the investment of fluctuating amounts at varying rates of interest.Master Notes will be acquired by the Fund only through the Master Note program of the Fund’s custodian bank, acting as administrator thereof.The Advisor will monitor, on a continuous basis, the earnings power, cash flow, and other liquidity ratios of the issuer of a Master Note held by the Fund. Debentures.A debenture is long-term, unsecured, debt instrument backed only by the integrity of the borrower, not by collateral, and documented by an indenture.Governments often issue debentures, in part because they generally cannot guarantee debt with assets (government assets are public property).The primary risk with this type of investment is that the issuer will default or go into bankruptcy.As an unsecured creditor, in the event of default or bankruptcy, the holder of a debenture does not have a claim against any specific asset(s) of the issuing firm, so the investor will only be paid from the issuer’s assets after the secured creditors have been paid.The Fund may invest in all types of debentures, including corporate and government debentures. U.S. Government Securities.The Fund may invest in U.S. Government securities, defined to be U.S. Government obligations such as U.S. Treasury notes, U.S. Treasury bonds, and U.S. Treasury bills, obligations guaranteed by the U.S. Government such as Government National Mortgage Association (GNMA), as well as obligations of U.S. Government authorities, agencies, and instrumentalities such as Federal National Mortgage Association (FNMA), Federal Home Loan Mortgage Corporation (FHLMC), Federal Housing Administration (FHA), Federal Farm Credit Bank (FFCB), Federal Home Loan Bank (FHLB), Student Loan Marketing Association (SLMA), and The Tennessee Valley Authority (TVA).U.S. Government securities may also be acquired subject to repurchase agreements.While obligations of some U.S. Government sponsored entities are supported by the full faith and credit of the U.S. Government (e.g. GNMA), others are not.No assurance can be given that the U.S. Government will provide financial support to U.S. Government agencies or instrumentalities in the future since it is not obligated to do so by law.The guarantee of the U.S. Government does not extend to the yield or value of the Fund’s shares. Asset Coverage for Certain of the Fund’s Investments.To the extent that the Fund invests in options, futures, other derivatives, or similar investments or engages in short sales, the Fund will comply with the applicable asset segregation requirements of no-action letters issued by the SEC and SEC Release 10666. Derivative Instruments Risk.When the Fund enters into short sales, options, futures, and other forms of financial derivatives, such as foreign exchange contracts, the investments involve risks different from direct investments in the underlying securities.While transactions in derivatives may reduce certain risks, these transactions themselves entail certain other risks.For example, unanticipated changes in interest rates, securities prices, or currency exchange rates may result in a poorer overall performance of the Fund than if they had not entered into any derivatives transactions.Derivatives may magnify the Fund’s gains or losses, causing it to make or lose substantially more than it invested. When used for hedging purposes, increases in the value of the securities the Fund hold or intend to acquire should offset any losses incurred with a derivative.Purchasing derivatives for purposes other than hedging could expose the Fund to greater risks. The Fund’s ability to hedge securities through derivatives depends on the degree to which price movements in the underlying index or instrument correlate with price movements in the relevant securities.In the case of poor correlation, the price of the securities the Fund is hedging may not move in the same amount, or even in the same direction as the hedging instrument.The Advisor will try to minimize this risk by investing only in those contracts whose behavior it expects to resemble with the portfolio securities it is trying to hedge.However, if the Fund’s prediction of interest and currency rates, market value, volatility, or other economic factors is incorrect, the Fund may lose money, or may not make as much money as it expected. 4 Derivative prices can diverge from the prices of their underlying instruments, even if the characteristics of the underlying instruments are very similar to the derivative.Listed below are some of the factors that may cause such a divergence: · current and anticipated short-term interest rates, changes in volatility of the underlying instrument, and the time remaining until expiration of the contract; · a difference between the derivatives and securities markets, including different levels of demand, how the instruments are traded, the imposition of daily price fluctuation limits or trading of an instrument stops; and · differences between the derivatives, such as different margin requirements, different liquidity of such markets, and the participation of speculators in such markets. Derivatives based upon a narrow index of securities may present greater risk than derivatives based on a broad index.Since narrower indices are made up of a smaller number of securities, they are more susceptible to rapid and extreme price fluctuations because of changes in the value of those securities. While currency futures and options values are expected to correlate with exchange rates, they may not reflect other factors that affect the value of the investments of the Fund.A currency hedge, for example, should protect a yen-denominated security from a decline in the yen, but will not protect the Fund against a price decline resulting from deterioration in the issuer’s creditworthiness.Because the value of the Fund’s foreign-denominated investments changes in response to many factors other than exchange rates, it may not be possible to match the amount of currency options and futures to the value of the Fund’s investments precisely over time. Before a futures contract or option is exercised or expires, the Fund can terminate it only by entering into a closing purchase or sale transaction.Moreover, the Fund may close out a futures contract only on the exchange the contract was initially traded.Although the Fund intends to purchase options and futures only where there appears to be an active market, there is no guarantee that such a liquid market will exist.If there is no secondary market for the contract, or the market is illiquid, the Fund may not be able to close out a position.In an illiquid market, the Fund may: · have to sell securities to meet its daily margin requirements at a time when it is disadvantageous to do so; · have to purchase or sell the instrument underlying the contract; · not be able to hedge its investments; and · not be able to realize profits or limit its losses. Derivatives may become illiquid (i.e., difficult to sell at a desired time and price) under a variety of market conditions.For example: · an exchange may suspend or limit trading in a particular derivative instrument, an entire category of derivatives, or all derivatives, which sometimes occurs because of increased market volatility; · unusual or unforeseen circumstances may interrupt normal operations of an exchange; · the facilities of the exchange may not be adequate to handle current trading volume; · equipment failures, government intervention, insolvency of a brokerage firm or clearing house, or other occurrences may disrupt normal trading activity; or · investors may lose interest in a particular derivative or category of derivatives. If the Advisor incorrectly predicts securities market and interest rate trends, the Fund may lose money by investing in derivatives.For example, if the Fund were to write a call option based on the Advisor’s expectation that the price of the underlying security would fall, but the price were to rise instead, the Fund could be required to sell the security upon exercise at a price below the current market price.Similarly, if the Fund were to write a put option based on the Advisor’s expectation that the price of the underlying security would rise, but the price were to fall instead, the Fund could be required to purchase the security upon exercise at a price higher than the current market price. Because of the low margin deposits required upon the opening of a derivative position, such transactions involve an extremely high degree of leverage.Consequently, a relatively small price movement in a derivative may result in an immediate and substantial loss (as well as gain) to the Fund and they may lose more than it originally invested in the derivative. 5 If the price of a futures contract changes adversely, the Fund may have to sell securities at a time when it is disadvantageous to do so to meet its minimum daily margin requirement.The Fund may lose margin deposits if a broker with whom they have an open futures contract or related option becomes insolvent or declares bankruptcy. The prices of derivatives are volatile (i.e., they may change rapidly, substantially, and unpredictably) and are influenced by a variety of factors, including: · actual and anticipated changes in interest rates; · fiscal and monetary policies; and · national and international political events. Most exchanges limit the amount by which the price of a derivative can change during a single trading day.Daily trading limits establish the maximum amount that the price of a derivative may vary from the settlement price of that derivative at the end of trading on the previous day.Once the price of a derivative reaches this value, the Fund may not trade that derivative at a price beyond that limit.The daily limit governs only price movements during a given day and does not limit potential gains or losses.Derivative prices have occasionally moved to the daily limit for several consecutive trading days, preventing prompt liquidation of the derivative. Options.The Fund may purchase and write put and call options on securities.The Fund may write a call or put option only if the option is “covered” by holding a position in the underlying securities or by other means which would permit immediate satisfaction of the Fund’s obligation as writer of the option.The purchase and writing of options involves certain risks.During the option period, the covered call writer has, in return for the premium on the option, given up the opportunity to profit from a price increase in the underlying securities above the exercise price, but, as long as its obligation as a writer continues, has retained the risk of loss should the price of the underlying security decline.The writer of an option has no control over the time when it may be required to fulfill its obligation as a writer of the option.Once an option writer has received an exercise notice, it cannot effect a closing purchase transaction in order to terminate its obligation under the option and must deliver the underlying securities at the exercise price.If a put or call option purchased by the Fund is not sold when it has remaining value, and if the market price of the underlying security, in the case of a put, remains equal to or greater than the exercise price or, in the case of a call, remains less than or equal to the exercise price, the Fund will lose its entire investment in the option.Also, where a put or call option on a particular security is purchased to hedge against price movements in a related security, the price of the put or call option may move more or less than the price of the related security.There can be no assurance that a liquid market will exist when the Fund seeks to close out an option position.Furthermore, if trading restrictions or suspensions are imposed on the options market, the Fund may be unable to close out a position. Futures Contracts.A futures contract is a bilateral agreementto buy or sell a security (or deliver a cash settlement price, in the case of a contract relating to an index or otherwise not calling for physical delivery at the end of trading in the contracts) for a set price in the future.Futures contracts are designated by boards of trade that have been designated “contracts markets” by the Commodities Futures Trading Commission (CFTC).No purchase price is paid or received when the contract is entered into.Instead, the Fund, upon entering into a futures contract (and to maintain the Fund’s open positions in futures contracts), would be required to deposit with its custodian in a segregated account in the name of the futures broker an amount of cash, U.S. government securities, suitable money market instruments, or liquid, high-grade debt securities, known as “initial margin.”The margin required for a particular futures contract is set by the exchange on which the contract is traded, and may be significantly modified from time to time by the exchange during the term of the contract.Futures contracts are customarily purchased and sold on margin that may range upward from less than 5% of the value of the contract being traded.By using futures contracts as a risk management technique, given the greater liquidity in the futures market than in the cash market, it may be possible to accomplish certain results more quickly and with lower transaction costs. If the price of an open futures contract changes (by increase in the case of a sale or by decrease in the case of a purchase) so that the loss on the futures contract reaches a point at which the margin on deposit does not satisfy margin requirements, the broker will require an increase in the margin.However, if the value of a position increases because of favorable price changes in the futures contract so that the margin deposit exceeds the required margin, the broker will pay the excess to the Fund.These subsequent 6 payments, called “variation margin,” to and from the futures broker, are made on a daily basis as the price of the underlying assets fluctuates, making the long and short positions in the futures contract more or less valuable, a process known as “marking to the market.”The Fund is expected to earn interest income on initial and variation margin deposits. The Fund will incur brokerage fees when it purchases and sells futures contracts.Positions taken in the futures markets are not normally held until delivery or cash settlement is required, but are instead liquidated through offsetting transactions that may result in a gain or a loss.While futures positions taken by the Fund will usually be liquidated in this manner, the Fund may instead make or take delivery of underlying securities whenever it appears economically advantageous for the Fund to do so.A clearing organization associated with the exchange on which futures are traded assumes responsibility for closing out transactions and guarantees that as between the clearing members of an exchange, the sale and purchase obligations will be performed with regard to all positions that remain open at the termination of the contract. Currency Option Transactions.There are certain investment risks associated with options transactions.These risks include: (1) the Advisor’s ability to predict movements in the prices of individual currencies and fluctuations in the general currency markets; (2) imperfect correlation between movements in the prices of options and movements in the price of the applicable currencies; (3) the fact that the skills and techniques needed to trade these instruments are different from those needed to select the other securities in which the Fund invests; and (4) lack of assurance that a liquid secondary market will exist for any particular instrument at any particular time, which, among other things, may hinder the Fund’s ability to close its positions. Other risks include the inability of the Fund, as the writer of covered call options, to benefit from any appreciation of the underlying currency above the exercise price, and the possible loss of the entire premium paid for options purchased by the Fund. Currency Futures.The risk of loss in trading currency futures contracts can be substantial, due to the low margin deposits required, the extremely high degree of leverage involved in futures pricing, and the potential high volatility of the futures markets.As a result, a relatively small price movement in a futures position may result in immediate and substantial loss (as well as gain) to the Fund.Thus, a purchase or sale of a futures contract may result in losses in excess of the amount invested in the position.In the event of adverse price movements, the Fund would continue to be required to make daily cash payments to maintain its required margin.In such situations, if the Fund has insufficient cash, it may have to sell portfolio securities to meet daily margin requirements (and segregation requirements, if applicable) at a time when it may be disadvantageous to do so.In addition, on the settlement date, the Fund may be required to make delivery of the instruments underlying the futures positions it holds.The Fund also bears the risk that the Advisor will incorrectly predict future market trends. The Fund could suffer losses if it is unable to close out a currency futures contract because of an illiquid secondary market.Currency futures contracts may be closed out only on an exchange, which provides a secondary market for such products.However, there can be no assurance that a liquid secondary market will exist for any particular futures product at any specific time.Thus, it may not be possible to close a currency futures position.Moreover, most futures exchanges limit the amount of fluctuation permitted in futures contract prices during a single trading day.The daily limit establishes the maximum amount that the price of a futures contract may vary either up or down from the previous day's settlement price at the end of a trading session.Once the daily limit has been reached in a particular type of contract, no trades may be made on that day at a price beyond that limit.The daily limit governs only price movement during a particular trading day and therefore does not limit potential losses, because the limit may prevent the liquidation of unfavorable positions. Short Sales.The Fund may sell securities short involving the use of derivative instruments and to offset potential declines in long positions in similar securities.A short sale is a transaction in which the Fund sells a security it does not own or have the right to acquire (or that it owns but does not wish to deliver) in anticipation that the market price of that security will decline. 7 When the Fund makes a short sale, the broker-dealer through which the short sale is made must borrow the security sold short and deliver it to the party purchasing the security.The Fund is required to make a margin deposit in connection with such short sales; the Fund may have to pay a fee to borrow particular securities and will often be obligated to pay over any dividends and accrued interest on borrowed securities. If the price of the security sold short increases between the time of the short sale and the time the Fund covers the short position, the Fund will incur a loss; conversely, if the price declines, the Fund will realize a capital gain.Any gain will be decreased, and any loss increased, by the transaction costs described above.The successful use of short selling may be adversely affected by imperfect correlation between movements in the price of the security sold short and the securities being hedged. To the extent the Fund sells securities short, the Fund will, in compliance with Section 18 of the 1940 Act and SEC Release 10666, segregate liquid assets (such as cash and U.S. Government securities) on the Fund’s books or in a segregated account at the Fund’s custodian in an amount sufficient to cover the current value of the securities to be replaced as well as any dividends, interest, and transaction costs due to the broker-dealer lender.In determining the amount to be segregated, any securities that have been sold short by the Fund will be marked to market daily.To the extent the market price of the securities sold short increases and more assets are required to meet the Fund’s short sale obligations, additional assets will be segregated to ensure adequate coverage of the Fund’s short position obligations.If the Fund does not have the assets to cover a short sale, then the Fund’s potential losses on the short will be unlimited because the security’s price may appreciate indefinitely. In addition, the Fund may make short sales “against the box.”A short sale is against the box to the extent the Fund contemporaneously owns, or has the right to obtain at no added cost, securities identical to those sold short.The Fund will incur transaction costs, including interest, in connection with opening, maintaining, and closing short sales against the box. Swaps.The Fund may invest in currency, equity, interest rate, index and other swaps, which involve the exchange by an investor with another party of their respective commitments, in an attempt to obtain a particular return when it is considered desirable to do so, possibly at a lower cost than if the Fund had invested directly in the asset that yielded the desired return.In the case of interest rate swaps, an investor may exchange with another party their respective commitments to pay or receive interest, such as an exchange of fixed rate payments for floating rate payments.Use of swaps subjects the investor to risk of default by the counterparties.If there is a default by the counterparty to such a transaction, there may be contractual remedies pursuant to the agreements related to the transaction although contractual remedies may not be sufficient in the event that the counterparty to the transaction is insolvent.The swap market has grown substantially in recent years with a large number of banks and investment banking firms acting both as principals and agents utilizing standardized swap documentation.As a result, the swap market has become relatively liquid in comparison with the markets for other similar instruments which are traded in the interbank market.An investor may also enter into currency swaps or other swaps which are similar to interest rate swaps but may be surrogates for other instruments such as currency forwards or options. Forward Commitment and When-Issued Securities.The Fund may purchase securities on a when-issued basis or for settlement at a future date if the Fund holds sufficient assets to meet the purchase price.In such purchase transactions, the Fund will not accrue interest on the purchased security until the actual settlement.Similarly, if a security is sold for a forward date, the Fund will accrue the interest until the settlement of the sale.When-issued security purchases and forward commitments have a higher degree of risk of price movement before settlement due to the extended time period between the execution and settlement of the purchase or sale.As a result, the exposure to the counterparty of the purchase or sale is increased.Although the Fund would generally purchase securities on a forward commitment or when-issued basis with the intention of taking delivery, the Fund may sell such a security prior to the settlement date if the Advisor feels such action is appropriate.In such a case, the Fund could incur a short-term gain or loss. Repurchase Agreements.A repurchase transaction occurs when an investor purchases a security (normally a U.S. Treasury obligation), and it then resells it to the vendor (normally a member bank of the Federal Reserve or a registered government securities dealer) and is required to deliver the security (and/or securities substituted for them under the repurchase agreement) to the vendor on an agreed upon date in the future.The repurchase price exceeds the purchase price by an amount which reflects an agreed upon market interest rate effective for the period of time during which the repurchase agreement is in effect.Delivery pursuant to the resale normally will occur within one to seven days of the purchase.Repurchase agreements are considered “loans” under the 8 1940 Act, collateralized by the underlying security.The Trust has implemented procedures to monitor on a continuous basis the value of the collateral serving as security for repurchase obligations.The Advisor will consider the creditworthiness of the vendor.If the vendor fails to pay the agreed upon resale price on the delivery date, the Fund will retain or attempt to dispose of the collateral.The Fund’s risk is that such default may include any decline in value of the collateral to an amount which is less than 100% of the repurchase price, any costs of disposing of such collateral, and any loss resulting from any delay in foreclosing on the collateral.Repurchase agreements that do not provide for payment within seven days will be treated as illiquid securities. Illiquid Investments.The Fund may invest up to 15% of net assets in illiquid securities, which are investments that cannot be sold or disposed of in the ordinary course of business within seven days at approximately the prices at which they are valued.Under the supervision of the Board of Trustees of the Trust (the “Board” or “Trustees”), the Advisor determines the liquidity of the Fund’s investments, and through reports from the Advisor, the Trustees monitor investments in illiquid instruments.In determining the liquidity of the Fund’s investments, the Advisor may consider various factors including (i) the frequency of trades and quotations; (ii) the number of dealers and prospective purchasers in the marketplace; (iii) dealer undertakings to make a market; (iv) the nature of the security (including any demand or tender features); and (v) the nature of the marketplace for trades (including the ability to assign or offset the Fund’s rights and obligations relating to the investment).If through a change in values, net assets, or other circumstances, the Fund were in a position where more than 15% of its net assets were invested in illiquid securities, it would seek to take appropriate steps to protect liquidity.Investment in illiquid securities poses risks of potential delays in resale and uncertainty in valuation.Limitations on resale may have an adverse effect on the marketability of portfolio securities and the Fund may be unable to dispose of illiquid securities promptly or at reasonable prices. Restricted Securities.Within its limitation on investment in illiquid securities, the Fund may purchase restricted securities that generally can be sold in privately negotiated transactions, pursuant to an exemption from registration under the federal securities laws, or in a registered public offering.Where registration is required, the Fund may be obligated to pay all or part of the registration expense and a considerable period may elapse between the time it decides to seek registration and the time the Fund may be permitted to sell a security under an effective registration statement.If during such a period adverse market conditions were to develop, the Fund might obtain a less favorable price than prevailed when it decided to seek registration of the security.Restricted securities that can be offered and sold to qualified institutional buyers under Rule 144A of the Securities Act of 1933 and are determined to be liquid under guidelines adopted by and subject to the supervision of the Trustees are not subject to the limitations on illiquid securities. Portfolio Turnover.Portfolio turnover is a ratio that indicates how often the securities in a mutual fund’s portfolio change during a year’s time.Higher numbers indicate a greater number of changes, and lower numbers indicate a smaller number of changes.The Fund may sell portfolio securities without regard to the length of time they have been held in order to take advantage of new investment opportunities or changing market conditions.Since portfolio turnover may involve paying brokerage commissions and other transaction costs, there could be additional expenses for the Fund.High rates of portfolio turnover could lower performance of the Fund due to increased costs and may also result in the realization of capital gains.If the Fund realizes capital gains when they sell portfolio investments, they must generally distribute those gains to shareholders, increasing their taxable distributions.Under normal circumstances, the anticipated portfolio turnover rate for the Fund is expected to be less than 100%. Lending of Portfolio Securities.In order to generate additional income, the Fund may lend portfolio securities in an amount up to 33% of total Fund assets to broker-dealers, major banks, or other recognized domestic institutional borrowers of securities which the Advisor has determined are creditworthy under guidelines established by the Board of Trustees.In determining whether the Fund will lend securities, the Advisor will consider all relevant facts and circumstances.The Fund may not lend securities to any company affiliated with the Advisor.Each loan of securities will be collateralized by cash, securities, or equivalent collateral.The Fund might experience a loss if the borrower defaults on the loan. The borrower at all times during the loan must maintain with the Fund cash or cash equivalent collateral.While the loan is outstanding, the borrower will pay the Fund any interest paid on the loaned securities, and the Fund may invest the cash collateral to earn additional income.Alternatively, the Fund may receive an agreed-upon amount of interest income from the borrower who has delivered equivalent collateral.It is anticipated that the Fund may share with the borrower some of the income received on the collateral 9 for the loan or the Fund will be paid a premium for the loan.Loans are subject to termination at the option of the Fund or the borrower at any time.The Fund may pay reasonable administrative and custodial fees in connection with a loan, and may pay a negotiated portion of the income earned on the cash to the borrower or placing broker.As with other extensions of credit, there are risks of delay in recovery or even loss of rights in the collateral should the borrower fail financially. Securities lending involves counterparty risk, including the risk that the loaned securities may not be returned or returned in a timely manner and/or a loss of rights in the collateral if the borrower or the lending agent defaults or fails financially.This risk will be increased if a continuation of the current downturn in the economic conditions in the United States and around the world, particularly the recent failures of several major financial services firms, causes further declines in the securities markets and/or causes further financial instability in the borrowers or lending agents.This risk is increased when the Fund’s loans are concentrated with a single or limited number of borrowers.There are no limits on the number of borrowers the Fund may use, and the Fund may lend securities to only one or a small group of borrowers.Mutual funds participating in securities lending bear the risk of loss in connection with investments of the cash collateral received from the borrowers, which do not trigger additional collateral requirements from the borrower. Temporary Defensive Positions.The Fund may, from time to time, take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies in an attempt to respond to adverse market, economic, political, or other conditions.During such an unusual set of circumstances, the Fund may hold up to 100% of its portfolios in cash or cash equivalent positions (e.g., money market securities, U.S. Government securities, and/or similar securities).When the Fund takes a temporary defensive position, the Fund may not be able to achieve its investment objective. INVESTMENT LIMITATIONS The Fund has adopted the following investment limitations, which cannot be changed without approval by holders of a majority of the outstanding voting shares of the Fund.A “majority” for this purpose means the lesser of (i) 67% of the Fund’s outstanding shares represented in person or by proxy at a meeting at which more than 50% of its outstanding shares are represented; or (ii) more than 50% of its outstanding shares.Unless otherwise indicated, percentage limitations apply at the time of purchase of the applicable securities. Fundamental Restrictions.As a matter of fundamental policy, the Fund may not: Issue senior securities, except as permitted by the 1940 Act; Borrow money, except to the extent permitted under the 1940 Act (including, without limitation, borrowing to meet redemptions).For purposes of this investment restriction, the entry into options, forward contracts, futures contracts, including those relating to indices, and options on futures contracts or indices shall not constitute borrowing; Pledge, mortgage, or hypothecate its assets, except to the extent necessary to secure permitted borrowings and to the extent related to the deposit of assets in escrow in connection with writing covered put and call options and the purchase of securities on a when-issued or forward commitment basis and collateral and initial or variation margin arrangements with respect to options, forward contracts, futures contracts, including those relating to indices, and options on futures contracts or indices; Act as an underwriter except to the extent that, in connection with the disposition of portfolio securities, the Fund may be deemed to be an underwriter under certain federal securities laws; Purchase or sell real estate or direct interests in real estate; provided, however, that the Fund may purchase and sell securities which are secured by real estate and securities of companies which invest or deal in real estate (including, without limitation, investments in REITs, mortgage-backed securities, and privately-held real estate funds); 10 Invest in commodities, except that the Fund may purchase and sell options, forward contracts, futures contracts, including those relating to indices and currencies, and options on futures contracts, indices or currencies; Make investments for the purpose of exercising control or management over a portfolio company; Make loans, provided that the Fund may lend its portfolio securities in an amount up to 33% of total Fund assets, and provided further that, for purposes of this restriction, investment in U.S. Government obligations, short-term commercial paper, certificates of deposit, bankers’ acceptances, and repurchase agreements shall not be deemed to be the making of a loan; With respect to 75% of its total assets, the Fund may not: (i) purchase 10% or more of the outstanding voting securities of any one issuer; or (ii) purchase securities of any issuer if, as a result, 5% or more of the Fund’s total assets would be invested in that issuer’s securities.This limitation does not apply to obligations of the United States Government, its agencies, or instrumentalities; or The Fund will not concentrate its investments.The Fund’s concentration policy limits the aggregate value of holdings of a single industry or group of industries (except U.S. Government and cash items) to less than 25% of the Fund’s total assets. Senior securities may include any obligation or instrument issued by a fund evidencing indebtedness.The 1940 Act generally prohibits funds from issuing senior securities, although it does not treat certain transactions as senior securities (“Permitted Senior Securities”), such as certain borrowings, short sales, reverse repurchase agreements, firm commitment agreements, and standby commitments, with appropriate earmarking or segregation of assets to cover such obligations. The 1940 Act presently allows a fund to borrow from any bank (including pledging, mortgaging or hypothecating assets) in an amount up to 33 1/3% of its total assets (not including temporary borrowings not in excess of 5% of its total assets). With respect to the fundamental investment restrictions above (other than those involving Permitted Senior Securities and borrowings), if a percentage limitation is adhered to at the time of investment, a later increase or decrease in percentage resulting from any change in value or net assets will not result in a violation of such restriction (i.e., percentage limitations are determined at the time of purchase). PORTFOLIO TRANSACTIONS Subject to the general supervision of the Trustees, the Advisor is responsible for, makes decisions with respect to, and places orders for all purchases and sales of portfolio securities for the Fund.The Advisor shall manage the Fund’s portfolios in accordance with the terms of the Investment Advisory Agreement by and between the Advisor and the Trust on behalf of the Fund (“Advisory Agreement”), which is described in detail under “Management and Other Service Providers – Investment Advisor.”The Advisor serves as investment advisor for a number of client accounts, including the Fund.Investment decisions for the Fund are made independently from those for any other series of the Trust, if any, and for any other investment companies and accounts advised or managed by the Advisor. Brokerage Selection. The Fund has adopted, and the Trustees have approved, policies and procedures relating to the direction of mutual fund portfolio securities transactions to broker-dealers.The Advisor may not give consideration to sales of shares of the Fund as a factor in selecting broker-dealers to execute portfolio securities transactions.The Advisor may, however, place portfolio transactions with broker-dealers that promote or sell the Fund’s shares so long as such transactions are done in accordance with the policies and procedures established by the Trustees that are designed to ensure that the selection is based on the quality of the broker’s execution and not on its sales efforts.In selecting brokers to be used in portfolio transactions, the Advisor’s general 11 guiding principle is to obtain the best overall execution for each trade, which is a combination of price and execution.With respect to execution, the Advisor considers a number of discretionary factors, including, without limitation, the actual handling of the order, the ability of the broker to settle the trade promptly and accurately, the financial standing of the broker, the ability of the broker to position stock to facilitate execution, the Advisor’s past experience with similar trades, and other factors that may be unique to a particular order.Recognizing the value of these discretionary factors, the Advisor may select brokers who charge a brokerage commission that is higher than the lowest commission that might otherwise be available for any given trade. Under Section 28(e) of the Securities Exchange Act of 1934 and the Advisory Agreement, the Advisor is authorized to pay a brokerage commission in excess of that which another broker might have charged for effecting the same transaction, in recognition of the value of brokerage and/or research services provided by the broker.The research received by the Advisor may include, without limitation: information on the United States and other world economies; information on specific industries, groups of securities, individual companies, and political and other relevant news developments affecting markets and specific securities; technical and quantitative information about markets; analysis of proxy proposals affecting specific companies; accounting and performance systems that allow the Advisor to determine and track investment results; and trading systems that allow the Advisor to interface electronically with brokerage firms, custodians, and other providers.Research is received in the form of written reports, telephone contacts, personal meetings, research seminars, software programs, and access to computer databases.In some instances, research products or services received by the Advisor may also be used by the Advisor for functions that are not research related (i.e. not related to the making of investment decisions).Where a research product or service has a mixed use, the Advisor will make a reasonable allocation according to the use and will pay for the non-research function in cash using its own funds. The research and investment information services described above make available to the Advisor for its analysis and consideration the views and information of individuals and research staffs of other securities firms.These services may be useful to the Advisor in connection with advisory clients other than the Fund and not all such services may be useful to the Advisor in connection with the Fund.Although such information may be a useful supplement to the Advisor’s own investment information in rendering services to the Fund, the value of such research and services is not expected to reduce materially the expenses of the Advisor in the performance of its services under the Advisory Agreement and will not reduce the management fees payable to the Advisor by the Fund. The Fund may invest in securities traded in the over-the-counter market.In these cases, the Fund may initiate trades through brokers on an agency basis and pay a commission in connection with the transaction.The Fund may also effect these transactions by dealing directly with the dealers who make a market in the securities involved, in which case the costs of such transactions would involve dealer spreads rather than brokerage commissions.With respect to securities traded only in the over-the-counter market, orders will be executed on a principal basis with primary market makers in such securities except where better prices or executions may be obtained on an agency basis or by dealing with those other than a primary market maker. The Fund may participate, if and when practicable, in bidding for the purchase of Fund securities directly from an issuer in order to take advantage of the lower purchase price available to members of a bidding group.The Fund will engage in this practice, however, only when the Advisor, in its sole discretion, believes such practice to be otherwise in the Fund’s interest. Aggregated Trades. While investment decisions for the Fund are made independently of the Advisor’s other client accounts, the Advisor’s other client accounts may invest in the same securities as the Fund.To the extent permitted by law, the Advisor may aggregate the securities to be sold or purchased for the Fund with those to be sold or purchased for other investment companies or accounts in executing transactions.When a purchase or sale of the same security is made at substantially the same time on behalf of the Fund and another investment company or account, the transaction will be averaged as to price and available investments allocated as to amount in a manner which the Advisor believes to be equitable to the Fund and such other investment company or account.In some instances, this investment procedure may adversely affect the price paid or received by the Fund or the size of the position obtained or sold by the Fund. Portfolio Turnover.The annualized portfolio turnover rate for the Fund is calculated by dividing the lesser of purchases or sales of portfolio securities for the reporting period by the monthly average value of the portfolio securities owned during the reporting period.The calculation excludes all securities whose maturities or expiration dates at the time of acquisition are one year or less.Portfolio turnover of the Fund may vary greatly from year to year as well as within a particular year, and may be affected by cash 12 requirements for redemption of shares and by requirements that enable the Fund to receive favorable tax treatment.Portfolio turnover will not be a limiting factor in making Fund decisions, and the Fund may engage in short-term trading to achieve its investment objectives.High rates of portfolio turnover could lower performance of the Fund due to increased transaction costs and may also result in the realization of short-term capital gains taxed at ordinary income tax rates. DESCRIPTION OF THE TRUST The Trust, which is a statutory trust organized under Delaware law on May 13, 2009, is an open-end management investment company.The Trust’s Declaration of Trust (“Trust Instrument”) authorizes the Trustees to divide shares into series, each series relating to a separate portfolio of investments, and to classify and reclassify any unissued shares into one or more classes of shares of each such series.The Trust currently consists of eleven series: the Fund managed by the Advisor, the Roumell Opportunistic Value Fund managed by Roumell Asset Management, LLC; The Vilas Fund managed by Vilas Capital Management, LLC; the WynnCorr Value Fund managed by WynnCorr Capital Management, LLC; the GlobalAfrica Equity Fund, GlobalAfrica Infrastructure Fund, GlobalAfrica Natural Resources Fund and GlobalAfrica Income Fund, each managed by Wambia Capital Management; the FMX Growth Allocation Fund and FMX Total Return Fund managed by FolioMetrix; and the Caritas All-Cap Growth Fund managed by Caritas Capital LLC.Additional series and/or classes may be created from time to time.The number of shares in the Trust shall be unlimited.When issued for payment as described in the Fund’s prospectus and this Statement of Additional Information, shares of the Fund will be fully paid and non-assessable and shall have no preemptive or conversion rights.The Trust normally does not issue share certificates. In the event of a liquidation or dissolution of the Trust or an individual series, such as the Fund, shareholders of a particular series would be entitled to receive the assets available for distribution belonging to such series.Shareholders of a series are entitled to participate equally in the net distributable assets of the particular series involved on liquidation, based on the number of shares of the series that are held by each shareholder.If there are any assets, income, earnings, proceeds, funds, or payments, that are not readily identifiable as belonging to any particular series, the Trustees shall allocate them among any one or more of the series as they, in their sole discretion, deem fair and equitable. Shareholders of all of the series of the Trust, including the Fund, will vote together and not separately on a series-by-series or class-by-class basis, except as otherwise required by law or when the Trustees determine that the matter to be voted upon affects only the interests of the shareholders of a particular series or class.The Trust has adopted an Amended and Restated Rule 18f-3 Multi-class Plan that contains the general characteristics of and conditions under which the Trust may offer multiple classes of shares of each series.Rule 18f-2 under the 1940 Act provides that any matter required to be submitted to the holders of the outstanding voting securities of an investment company such as the Trust shall not be deemed to have been effectively acted upon unless 13 approved by the holders of a majority of the outstanding shares of each series or class affected by the matter.A series or class is affected by a matter unless it is clear that the interests of each series or class in the matter are substantially identical or that the matter does not affect any interest of the series or class.Under Rule 18f-2, the approval of an investment advisory agreement or any change in a fundamental investment policy would be effectively acted upon with respect to a series only if approved by a majority of the outstanding shares of such series.However, the rule also provides that the ratification of the appointment of independent accountants, the approval of principal underwriting contracts, and the election of Trustees may be effectively acted upon by shareholders of the Trust voting together, without regard to a particular series or class.Rights of holders can only be modified by a majority vote. When used in the Prospectus or this SAI, a “majority” of shareholders means the vote of the lesser of (i) 67% of the shares of the Trust or the applicable series or class present at a meeting if the holders of more than 50% of the outstanding shares are present in person or by proxy or (ii) more than 50% of the outstanding shares of the Trust or the applicable series or class. Share­holders are entitled to one vote for each full share and a fractional vote for each fractional share held.Shares have non-cumulative voting rights, which means that the holders of more than 50% of the shares voting for the election of Trustees can elect 100% of the Trustees, and in this event, the holders of the remaining shares voting will not be able to elect any Trustees.Rights of shareholders cannot be modified by less than a majority vote. The Trustees will hold office indefinitely, except that: (i) any Trustee may resign or retire, and (ii) any Trustee may be removed: (a) any time by written instrument signed by at least two-thirds of the number of Trustees prior to such removal; (b) at any meeting of shareholders of the Trust by a vote of two-thirds of the outstanding shares of the Trust; or (c) by a written declaration signed by shareholders holding not less than two-thirds of the outstanding shares of the Trust.In case a vacancy on the Board of Trustees shall for any reason exist, the vacancy shall be filled by the affirmative vote of a majority of the remaining Trustees, subject to certain restrictions under the 1940 Act.Otherwise, there will normally be no meeting of shareholders for the purpose of electing Trustees, and the Trust does not expect to have an annual meeting of share­holders. The Trust Instrument provides that the Trustees will not be liable in any event in connection with the affairs of the Trust, except as such liability may arise from a Trustee’s bad faith, willful misfeasance, gross negligence, or reckless disregard of duties.It also provides that all third parties shall look solely to the Trust’s property for satisfaction of claims arising in connection with the affairs of the Trust.With the exceptions stated, the Trust Instrument provides that a Trustee or officer is entitled to be indemnified against all liability in connection with the affairs of the Trust. MANAGEMENT AND OTHER SERVICE PROVIDERS The Trustees are responsible for the management and supervision of the Fund.The Trustees approve all significant agreements between the Trust, on behalf of the Fund, and those companies that furnish services to the Fund; review performance of the Advisor and the Fund; and oversee activities of the Fund.This section of the Statement of Additional Information provides information about the persons who serve as Trustees and officers to the Trust and Fund, respectively, as well as the entities that provide services to the Fund. Trustees and Officers.Following are the Trustees and officers of the Trust, their age and address, their present position with the Trust or the Fund, and their principal occupation during the past five years.Those Trustees who are “interested persons” (as defined in the 1940 Act) by virtue of their affiliation with either the Trust or the Advisor are indicated in the table.The address of each Trustee and officer of the Trust, unless otherwise indicated, is 116 South Franklin Street, Rocky Mount, North Carolina 27804. Name, Age and Address Position held with Funds or Trust Length of Time Served Principal Occupation During Past 5 Years Number of Portfolios in Fund Complex Overseen by Trustee Other Directorships Held by Trustee During Past 5 Years Independent Trustees Jack E. Brinson Age: 78 Trustee, Chairman Since 7/09 Retired; previously, President of Brinson Investment Co. (personal investments) and President of Brinson Chevrolet, Inc. (auto dealership). 11 Independent Trustee of the following: DGHM Investment Trust for the two series of that trust; Gardner Lewis Investment Trust for the two series of that trust; Hillman Capital Management Investment Trust for the two series of that trust; New Providence Investment Trust; Nottingham Investment Trust II for the four series of the trust; and Tilson Investment Trust for the two series of that trust; (all registered investment companies); previously, Independent Trustee of de Leon Funds Trust for its one series from 2000 to 2005, MurphyMorris Investment Trust for its one series from 2003 to 2006, and Piedmont Investment Trust for its one series from 2005 to 2006 (all registered investment companies). 14 Name, Age and Address Position held with Funds or Trust Length of Time Served Principal Occupation During Past 5 Years Number of Portfolios in Fund Complex Overseen by Trustee Other Directorships Held by Trustee During Past 5 Years James H. Speed, Jr. Age: 57 Trustee Since 7/09 President and CEO of NC Mutual Insurance Company (insurance company) since 2003; President of Speed Financial Group, Inc. (consulting and private investments) from 2000 to 2003. 11 Independent Trustee of the following Hillman Capital Management Investment Trust for the two series of that trust; New Providence Investment Trust; Nottingham Investment Trust II for the four series of the trust; and Tilson Investment Trust for the two series of that trust; (all registered investment companies).Member of Board of Directors of NC Mutual Life Insurance Company.Member of Board of Directors of M&F Bancorp. J. Buckley Strandberg Age: 50 Trustee Since 7/09 President of Standard Insurance and Realty (insurance and property management) since 1982 11 Director, Southern Bank from 2002-2006; Independent Trustee, Nottingham Investment Trust II for the four series of that trust (registered investment company) from 1991-2006 Michael G. Mosley Age: 58 Trustee Since 7/10 Owner of Commercial Realty Services (real estate) since 2004 11 None Interested Trustees Theo H. Pitt, Jr. Age: 74 Trustee Beginning 9/10 Senior Partner, Community Financial Institutions Consulting (financial consulting) since 1999; Partner, Pikar Properties (real estate) since 2001; Account Administrator, Holden Wealth Management Group of Wachovia Securities (money management firm) from 2003-2008 11 Independent Trustee of DGHM Investment Trust for its two series and Gardner Lewis Investment Trust for its two series (all registered investment companies); previously Independent Trustee of de Leon Funds Trust for its one series from 2000 to 2005, Hillman Capital Management Investment Trust for its two series from 2000 to 2009, MurphyMorris Investment Trust for its one series from 2003 to 2006, Piedmont Investment Trust for its one series from 2005 to 2006, NCM Capital Investment Trust for its one series from 2007 to 2009, New Providence Investment Trust from 2008 to 2009, and Tilson Investment Trust for its two series from 2004 to 2009 (all registered investment companies) Other Officers Robert G. Fontana Age: 40 5950 Fairview Road Suite 610 Charlotte, NC 28210 President and Treasurer(Caritas All-Cap Growth Fund) Since 7/09 President and CIO of Caritas Capital, LLC (advisor to the Caritas All-Cap Growth Fund) since 2009; Portfolio Manager for Portfolio Capital Management (investment management) since 2006; previously, Portfolio Manager for Covenant Capital, LLC (investment management) n/a n/a 15 Name, Age and Address Position held with Funds or Trust Length of Time Served Principal Occupation During Past 5 Years Number of Portfolios in Fund Complex Overseen by Trustee Other Directorships Held by Trustee During Past 5 Years D. Jerry Murphey Age: 52 9rborcrest Way Portland, OR 97225 President (FMX Funds) Since 7/09 Manager, President, and CEO of FolioMetrix, LLC (advisor to the FMX Funds) since 2009; principal of Uptrade Research Associates, LLC (investment research) since 2009; previously, Investment Management Consultant for Prudential Investments, Wealth Management Solutions (investment management) n/a n/a Julie M. Koethe Age: 29 2425 S. 144th Street Suite 201 A Omaha, NE 68144 Treasurer (FMX Funds) Since 4/10 Chief Operating Officer of FolioMetrix, LLC (advisor to the FMX Funds) since 2010; Insurance Accounting Supervisor for Applied Underwriters (workers compensation and payroll service provider) from 2003-2010 n/a n/a Joseph M. Wambia Age: 56 14404 Autumn Crest Road, Boyds, Maryland 20841 President and Treasurer (GlobalAfrica Mutual Funds) Since 2/10 Managing Member of Wambia Capital Management, LLC since 2006; Audit Manager (Capital Markets) for Fannie Mae from 2005 to 2006; Senior Auditor (Operations/Portfolio) for World Bank from 2002 to 2005; Senior Treasury Financial Analyst/Officer for World Bank from 2001 to 2002; Manager (Portfolio) for World Bank from 2000 to 2000; Senior Financial Analyst & Asia Region Portfolio Manager for World Bank from 1992 to 1999; Senior Policy & Strategy Officer for World Bank from 1990 to 1992; Senior Economist & Africa Region Portfolio Manager for World Bank from 1986 to 1990; HR Manager for World Bank from 1984 to 1986; Economist & East Africa Country Sector Leader for World Bank from 1980 to 1984 n/a n/a Matthew R. Lee Age: 28 1777 Borel Place, Suite 415, San Mateo, CA 94402 President (Presidio Multi-Strategy Fund) Since 2/10 Chief Executive Officer of Presidio Capital Investments, LLC since 2006;Financial Planning Specialist with Smith Barney, a division of Citigroup Global Markets, Inc. (now known as Morgan Stanley Smith Barney) from 2004-2006; Associate at Bank of America Investments, Inc. from 2003-2004 n/a n/a James C. Roumell Age: 49 2 Wisconsin Circle Suite 660 Chevy Chase, MD 20815 President (Roumell Opportunistic Value Fund) Since 9/10 President of Roumell Asset Management, LLC since 1998 n/a n/a 16 Name, Age and Address Position held with Funds or Trust Length of Time Served Principal Occupation During Past 5 Years Number of Portfolios in Fund Complex Overseen by Trustee Other Directorships Held by Trustee During Past 5 Years Craig L. Lukin Age:43 2 Wisconsin Circle Suite 660 Chevy Chase, MD 20815 Treasurer (Roumell Opportunistic Value Fund) Since 9/10 Chief Operating Officer and Chief Compliance Officer of Roumell Asset Management, LLC since 2007; Research Analyst at Roumell Asset Management, LLC from 2003-2007; Private Equity Analyst for Dent & Company, Inc. from 2000-2002; Corporate Value Consulting Manager for PricewaterhouseCoopers, LLP from 1994-2000 n/a n/a John C. Thompson Age: 42 8000 Excelsior Drive Suite 300 Madison, Wisconsin 53717 President and Treasurer (The Vilas Fund) Since 9/10 Chief Executive Officer of the Advisor since 2010; founder, Executive Vice President and Chief Investment Officer for Mortgage Assurance Corporation in 2009; Vice President and Chief Investment Officer for Thompson Investment Management, Inc. from 1993-2009; officer of the Thompson Plumb Funds, Inc. from 1995-2009; President and COO from 2004-2009; lead portfolio manager of the Thompson Plumb Growth fund from 1996-2009 and the Thompson Plumb Bond Fund from 1999-2009 n/a n/a T. Lee Hale, Jr. Age: 33 Chief Compliance Officer; Assistant Treasurer Since 7/09 and 4/10 Financial Reporting Manger for The Nottingham Company (fund administrator) since 2009; previously, principal of Lee Hale Contracting (marine industry consulting). n/a n/a A. Vason Hamrick Age: 33 Secretary Since 7/09 Corporate Counsel for The Nottingham Company since 2004. n/a n/a Mr. Pitt is an “interested person” of the Trust, as defined by the Investment Company Act of 1940, as amended (the “1940 Act”).The 1940 Act limits the percentage of interested persons that can comprise a fund’s board of trustees.Mr. Pitt is considered an interested person of the Trust because he is a consultant to The Nottingham Company, the administrator of the Funds. The Board met five (5) times during the fiscal year ended May 31, 2010.Mr. Brinson and Mr. Strandberg attended all of the Board meetings, and Mr. Speed attended four (4) of the Board meetings in the fiscal year ended May 31, 2010.Mr. Mosley and Mr. Pitt were not yet Board members when the five meetings were held, so they did not attend any meetings of the Board during the fiscal year ended May 31, 2010. Board Structure.The Trust’s Board of Trustees includes one interested Trustee and four independent Trustees, one of which, Mr. Brinson, is Chairman of the Board of Trustees.The Board believes its current leadership structure is appropriate given the Trust’s and the Board’s current and historical small size and the fact that this size permits Trust management to communicate with each independent Trustee as and when needed, and permits each independent Trustee to be involved in each committee of the Board (each a “Committee”) as well as each Board function.The Board may consider electing additional independent trustees in the future, particularly if the Trust’s size and/or complexity materially increases. 17 With respect to risk oversight, the Board holds four regular meetings each year to consider and address matters involving the Trust and its Funds.During these meetings, the Board receives reports from the Fund’s administrator, transfer agent and distributor, and Trust management, including the Presidents of the Trust and the Trust’s Chief Compliance Officer, on regular quarterly items and, where appropriate and as needed, on specific issues.As part of its oversight function, the Board also may hold special meetings or communicate directly with the Trust’s officers to address matters arising between regular meetings.The Board has established a committee structure that includes an Audit Committee, Nominating Committee, and a Proxy Voting Committee (discussed in more detail below).Each Committee is comprised entirely of independent Trustees. Qualification of Trustees.The Board has considered each Trustee's experience, qualifications, attributes and skills in light of the Board’s function and the Trust’s business and structure, and has determined that each Trustee possesses experience, qualifications, attributes and skills that enable the Trustee to be an effective member of the Board. Mr. Brinson has experience as an investor, including his role as trustee of several other investment companies and business experience as President of a company in the business of private investing.Mr. Speed also has experience as an investor as trustee of several other investment companies and business experience as President and CEO of an insurance company and as President of a company in the business of consulting and private investing.Mr. Strandberg has business experience as President of an insurance and property management company.Mr. Mosley has had business experience as an owner of a real estate company.Mr. Pitt has experience as an investor, including his role as trustee of several other investment companies and business experience as Senior Partner of a financial consulting company, as a Partner of a real estate partnership and as an Account Administrator for a money management firm. The Board has determined that each of the Trustees’ careers and background, combined with their interpersonal skills and general understanding of financial and other matters, enable the Trustees to effectively participate in and contribute to the Board’s functions and oversight of the Trust.References to the qualifications, attributes, and skills of Trustees are pursuant to requirements of the Securities and Exchange Commission, do not constitute holding out the Board or any Trustee as having any special expertise or experience, and shall not impose any greater responsibility on any such person or on the Board by reason thereof. Trustee Standing Committees.The Trustees have established the following standing committees: Audit Committee.All of the Independent Trustees are members of the Audit Committee.The Audit Committee oversees the Fund’s accounting and financial reporting policies and practices, reviews the results of the annual audits of the Fund’s financial statements, and interacts with the Fund’s independent auditors on behalf of all the Trustees.The Audit Committee operates pursuant to an Audit Committee Charter and will meet periodically as necessary.The Audit Committee also serves as the Trust's qualified legal compliance committee.The Audit Committee operates pursuant to an Audit Committee Charter and meets periodically as necessary. Nominating Committee.All of the Independent Trustees are members of the Nominating Committee.The Nominating Committee nominates, selects, and appoints independent trustees to fill vacancies on the Board of Trustees and to stand for election at meetings of the shareholders of the Trust.The Nominating Committee will meet only as necessary.The Nominating Committee generally will not consider nominees recommended by shareholders of the Trust. Proxy Voting Committee.All of the Independent Trustees are members of the Proxy Voting Committee.The Proxy Voting Committee will determine how the Fund should vote, if called upon by the Board or the Advisor, when a matter with respect to which the Fund is entitled to vote presents a conflict between the interests of the Fund’s shareholders, on the one hand, and those of the Fund’s Advisor, principal underwriter, or an affiliated person of the Fund, its investment advisor, or principal underwriter, on the other hand.The Proxy Voting Committee will also review the Trust’s Proxy Voting Policy and recommend any changes to the Board as it deems necessary or advisable.The Proxy Voting Committee will also decide if the Fund should participate in a class action settlement, if called upon by the Advisor, in cases where a class action settlement with respect to which the Fund is eligible to participate presents a conflict between the interests of the Fund’s shareholders, on the one hand, and those of the Advisor, on the other hand.The Proxy Voting Committee will meet only as necessary. 18 Beneficial Equity Ownership Information.The table below shows for each Trustee, the amount of Fund equity securities beneficially owned by each Trustee, and the aggregate value of all investments in equity securities of the Fund complex, as of valuation date of December 31, 2010 and stated as one of the following ranges:A None; B $1-$10,000; C $10,001-$50,000; D $50,001-$100,000; and E over $100,000. Name of Trustee Dollar Range of Equity Securities in the Fund Aggregate Dollar Range of Equity Securities in All Registered Investment Companies Overseen By Trustee In Family of Investment Companies* Jack E. Brinson A A James H. Speed, Jr. A A J. Buckley Strandberg A A Michael G. Mosley A A Theo H. Pitt, Jr. A A * Includes all the funds of the Trust managed by the Advisor. Ownership of Securities of Advisor, Distributor, or Related Entities.As of December 31, 2010, none of the Independent Trustees and/or their immediate family members own securities of the Advisor, Distributor, or any entity controlling, controlled by, or under common control with the Advisor or Distributor. Compensation.Officers of the Trust and Trustees who are interested persons of the Trust or the Advisor will receive no salary or fees from the Trust.Independent Trustees receive $2,000 per Fund each year.The Trust reimburses each Trustee and officers of the Trust for his or her travel and other expenses relating to attendance at such meetings.Because the Fund has not been in operation for a full year, the following table presents the estimated compensation for each Trustee for the first full fiscal year. Name of Trustee Aggregate Compensation From each Fund* Pension or Retirement Benefits Accrued As Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Compensation From Funds and Fund Complex Paid to Trustees* Independent Trustees Jack E. Brinson None None James H. Speed, Jr. None None J. Buckley Strandberg None None Michael G. Mosley None None Interested Trustee Theo H. Pitt, Jr. None None None None *Each of the Trustees serves as a Trustee to all series of the Trust. Codes of Ethics.The Trust and Advisor each have adopted a code of ethics, as required under Rule 17j-1 of the 1940 Act, which is designed to prevent affiliated persons of the Trust and Advisor from engaging in deceptive, manipulative, or fraudulent activities in connection with securities held or to be acquired by the Fund (which securities may also be held by persons subject to each such code of ethics).There can be no assurance that the codes will be effective in preventing such activities.The codes permit 19 employees and officers of the Trust and Advisor to invest in securities, subject to certain restrictions and pre-approval requirements.In addition, the Advisor’s code requires that portfolio managers and other investment personnel of the Advisor report their personal securities transactions and holdings, which are reviewed for compliance with the Trust’s and Advisor’s code of ethics. Anti-Money Laundering Program.The Trust has adopted an anti-money laundering program, as required by applicable law, that is designed to prevent the Fund from being used for money laundering or the financing of terrorist activities.The Trust’s Chief Compliance Officer is responsible for implementing and monitoring the operations and internal controls of the program.Compliance officers at certain of the Fund’s service providers are also responsible for monitoring the program.The anti-money laundering program is subject to the continuing oversight of the Trustees. Proxy Voting Policies.The Trust has adopted a proxy voting and disclosure policy that delegates to the Advisor the authority to vote proxies for the Fund, subject to oversight by the Trustees.Copies of the Trust’s Proxy Voting and Disclosure Policy and the Advisor’s Proxy Voting Policy and Procedures are included as Appendix B to this Statement of Additional Information.No later than August 31st of each year, the Fund will file Form N-PX stating how the Fund voted proxies relating to portfolio securities during the most recent 12-month period ended June 30th.Information regarding how the Fund voted proxies as set forth in its most recent filing of Form N-PX will be available (i) without charge, upon request, by calling the Fund at 1-800-773-3863; and (ii) on the SEC’s website at http://www.sec.gov. Principal Holders of Voting Securities.As of February 15, 2011, the Trustees and officers of the Trust as a group owned beneficially (i.e., had direct or indirect voting and/or investment power) approximately 2.50% of the then outstanding shares of the Fund.On the same date, the following shareholders owned of record more than 5% of the outstanding shares of beneficial interest of the Fund.Except as provided below, no person is known by the Trust to be the beneficial owner of more than 5% of the outstanding shares of the Fund as of February 15, 2011. Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent Charles Schwab and Co. Inc. Special Custody Account FBO Customers Attn: Mutual Funds 101 Montgomery Street San Francisco, CA 94104 93,296.580 Shares 22.72% Union Bank, N.A. Alberto Rodriguez IRA 801 Irwin Court Hillsborough, CA 94010 51,404.451 Shares 12.52% The Oldemiro and Maria Garcia Family Trust 3324 San Luces Way Union City, CA 94587 45,873.228 Shares 11.17% Union Bank, N.A. Michael A. Parkes IRA 672 Yerington Lane Lincoln, CA 95648 35,838.964 Shares 8.73% Investment Advisor.Information about the Advisor, Presidio Capital Investments, LLC, 1777 Borel Place, Suite 415, San Mateo, CA 94402, and its duties and compensation as Advisor is contained in the Fund’s prospectus.The Advisor supervises the Fund’s investments pursuant to the Advisory Agreement.The Advisory Agreement is effective for an initial two-year period and will be renewed thereafter only so long as such renewal and continuance is specifically approved at least annually by the Trustees or by vote of a majority of the Fund’s outstanding voting securities, provided the continuance is also approved by a majority of the Trustees who are not parties to the Advisory Agreement or interested persons of any such party.The Advisory Agreement is 20 terminable without penalty by the Trust on 60 calendar days’ written notice by the Trustees or by vote of a majority of the outstanding voting securities or upon 60 calendar days’ written notice by the Advisor.The Advisory Agreement provides that it will terminate automatically in the event of its “assignment,” as such term is defined in the 1940 Act. The Advisor manages the Fund’s investments in accordance with the stated policies of the Fund, subject to the approval of the Trustees.The Advisor is responsible for investment decisions, and provides the Fund with portfolio managers who are authorized by the Trustees to execute purchases and sales of securities. Under the Advisory Agreement, the Advisor is not liable for any error of judgment or mistake of law or for any loss suffered by the Fund in connection with the performance of such agreement, except a loss resulting from a breach of fiduciary duty with respect to the receipt of compensation for services; or a loss resulting from willful misfeasance, bad faith, or gross negligence on the part of the Advisor in the performance of its duties; or from its reckless disregard of its duties and obligations under the Advisory Agreement. The Advisor will receive a monthly management fee equal to an annual rate of 1.00% of the Fund’s net assets. Portfolio Managers.The Fund’s portfolios will be managed on a day-to-day basis by Matthew R. Lee and C. Thanh Nguyen, CFA. Compensation.Each portfolio manager’s compensation varies with the general success of the Advisor as a firm.Each portfolio manager’s compensation consists of a fixed annual salary, plus additional remuneration based on the Advisor’s assets under management.Each portfolio manager’s compensation is not directly linked to the Fund’s performance, although positive performance and growth in managed assets are factors that may contribute to the Advisor’s distributable profits and assets under management. Ownership of Fund Shares.The table below shows the amount of the Fund’s equity securities beneficially owned by each portfolio manager as of December 31, 2010 and stated as one of the following ranges: A None; B $1-$10,000; C $10,001-$50,000; D $50,001-$100,000; E $100,001-$500,000; F $500,001-$1,000,000; and G over $1,000,000. Name of Portfolio Manager Dollar Range of Equity Securities in the Fund Matthew R. Lee B C. Thanh Nguyen E Administrator.The Trust has entered into the Fund Accounting and Administration Agreement with The Nottingham Company (“Administrator”), 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina 27802-0069.The Administrator assists the Trust in the performance of its administrative responsibilities to the Fund, coordinates and pays for the services of each vendor and the operating expense to the Fund, and provides the Fund with certain administrative, fund accounting, and compliance services.As part of its services and consolidated fee arrangement, the Administrator receives compensation based on the Fund’s average daily net assets.The annual rate is 0.500% if the average daily net assets are under $51 million and gradually decreases to an annual rate of 0.078% if the average daily net assets are $1,095,000,000 or more.The fee paid to the Administrator is calculated by multiplying the average daily net assets of the Fund by the highest applicable annual rate.The Advisor has entered into an Operating Plan with the Fund’s administrator, through October 1, 2012, under which it has agreed to assume certain fees of the administrator to the extent such fees exceed 0.50% of the average daily net assets of the Fund.The Operating Plan may be terminated by either party at the conclusion of the then current term upon (i) written notice of non-renewal to the other party not less than sixty days prior to the end of the term, or (ii) mutual written agreement of the parties.The Advisor cannot recoup from the Fund any amounts paid by the Advisor to the Administrator under the Operating Plan. 21 The Administrator pays all expenses not assumed by the Advisor, including, without limitation: the fees and expenses of its independent accountants and of its legal counsel; the costs of printing and mailing to shareholders annual and semi-annual reports, proxy statements, prospectuses, statements of additional information and supplements thereto; the costs of printing registration statements; bank transaction charges and custodian’s fees; any proxy solicitors’ fees and expenses; filing fees; any federal, state or local income or other taxes; any interest; any membership fees of the Investment Company Institute and similar organizations; fidelity bond and Trustees’ liability insurance premiums. The Administrator’s responsibilities include the following services for the Fund: (i) procures on behalf of the Trust, and coordinates with, the custodian and monitors the services it provides to the Fund; (ii) coordinates with and monitors any other third parties furnishing services to the Fund; (iii) provides the Fund with necessary office space, telephones, and other communications facilities and personnel competent to perform administrative and clerical functions for the Fund; (iv) assists or supervises the maintenance by third parties of such books and records of the Fund as may be required by applicable federal or state law; (v) assists or supervises the preparation by third parties of all federal, state, and local tax returns and reports of the Fund required by applicable law; (vi) assists in the preparation and, after approval by the Trust, files and arranges for the distribution of proxy materials and periodic reports to shareholders of the Fund as required by applicable law; (vii) assists in the preparation of and, after approval by the Trust, arranges for the filing of such registration statements and other documents with the SEC and other federal and state regulatory authorities as may be required by applicable law; (viii) reviews and submits to the officers of the Trust for their approval invoices or other requests for payment of Fund expenses and instructs the custodian to issue checks in payment thereof; and (ix) takes such other action with respect to the Fund as may be necessary in the opinion of the Administrator to perform its duties under the agreement.The Administrator also provides certain accounting and pricing services for the Fund. All of the Fund’s service providers, other than the Advisor, are paid by the Administrator. Transfer Agent.The Trust has entered into a Dividend Disbursing and Transfer Agent Agreement with Nottingham Shareholder Services, LLC (“Transfer Agent”), a North Carolina limited liability company, to serve as transfer, dividend paying, and shareholder servicing agent for the Fund.For its services, the Transfer Agent is entitled to receive compensation from the Administrator pursuant to the Administrator’s fee arrangements with the Fund.The address of the Transfer Agent is 116 South Franklin Street, Post Office Box 4365, Rocky Mount, North Carolina 27803-0365. Distributor.The Fund will conduct a continuous offering of their securities.Capital Investment Group, Inc. (“Distributor”), Post Office Box 32249, Raleigh, North Carolina 27622, acts as the underwriter and distributor of the Fund’s shares for the purpose of facilitating the registration of shares of the Fund under state securities laws and assisting in sales of Fund shares pursuant to a distribution agreement (“Distribution Agreement”) approved by the Trustees.In this regard, the Distributor has agreed at its own expense to qualify as a broker-dealer under all applicable federal or state laws in those states that the Fund shall from time to time identify to the Distributor as states in which the Fund wishes to offer its shares for sale, in order that state registrations may be maintained for the Fund.The Distributor is a broker-dealer registered with the SEC and a member in good standing of the Financial Industry Regulatory Authority.The Distributor is entitled to receive an annual fee of $5,000 per Fund for performing certain recordkeeping, communication, and other administrative services for the Fund.Such administrative services shall include, but are not limited to, the following: (i) maintaining records with respect to submissions to the Financial Industry Regulatory Authority, dealer discounts and brokerage fees and commissions, and selling agreements; (ii) maintaining an account with the National Securities Clearing Corporation's Fund/SERV System for the purpose of processing account registrations, maintaining accounts, and communicating transaction data; (iii) preparing reports for the Board of Trustees as shall be reasonably requested from time to time; and (iv) performing other services for the Trust as agreed to by the Distributor and the Trust from time to time.The Distributor and Trust agree that the services described above are of an administrative nature and such services, as well as the fee provided in connection therewith, are not, nor are they intended to be, payment for marketing and/or distribution services related to, or the promotion of, the sale of the Fund’s shares.The Distribution Agreement may be terminated by either party upon 60-days’ prior written notice to the other party and will terminate automatically in the event of its assignment.The Distributor serves as exclusive agent for the distribution of the shares of the Fund. 22 Rule 12b-1 Plan.The Trust has adopted a Distribution Plan pursuant to Rule 12b-1 under the 1940 Act for the Fund (the “Plan”).Pursuant to the Plan, the Fund is authorized to pay the Distributor a fee at an annual rate of 0.25% of average daily net assets of the Fund.The 0.25% fee is comprised of a 0.25% service fee.Such fees is to be paid by the Fund monthly, or at such other intervals, as the Board shall determine.Such fees shall be based upon the average daily net assets of the Fund during the preceding month, and shall be calculated and accrued daily.The Fund may pay fees to the Distributor at a lesser rate, as agreed upon by the Board of Trustees of the Trust and the Distributor.The Plan authorizes payments to the Distributor as compensation for providing account maintenance services to Fund shareholders, including arranging for certain securities dealers or brokers, administrators and others (“Recipients”) to provide these services and paying compensation for these services.The Fund charges a Rule 12b-1 fee at the annual rate of 0.25% of average daily net assets of the Fund. The services to be provided by Recipients may include, but are not limited to, the following: assistance in the offering and sale of Fund shares and in other aspects of the marketing of the shares to clients or prospective clients of the respective recipients; answering routine inquiries concerning the Fund; assisting in the establishment and maintenance of accounts or sub-accounts in the Fund and in processing purchase and redemption transactions; making the Fund’s investment plan and shareholder services available; and providing such other information and services to investors in shares of the Fund as the Distributor or the Trust, on behalf of the Fund, may reasonably request. The distribution services shall also include any advertising and marketing services provided by or arranged by the Distributor with respect to the Fund. The Distributor is required to provide a written report, at least quarterly to the Board of Trustees of the Trust, specifying in reasonable detail the amounts expended pursuant to the Plan and the purposes for which such expenditures were made.Further, the Distributor will inform the Board of any Rule 12b-1 fees to be paid by the Distributor to Recipients. The initial term of the Plan is one year and will continue in effect from year to year thereafter, provided such continuance is specifically approved at least annually by a majority of the Board of Trustees of the Trust and a majority of the Trustees who are not “interested persons” of the Trust and do not have a direct or indirect financial interest in the Plan (“Rule 12b-1 Trustees”) by votes cast in person at a meeting called for the purpose of voting on the Plan.The Plan may be terminated at any time by the Trust or the Fund by vote of a majority of the Rule 12b-1 Trustees or by vote of a majority of the outstanding voting shares of the Fund. The Plan may not be amended to increase materially the amount of the Distributor’s compensation to be paid by the Fund, unless such amendment is approved by the vote of a majority of the outstanding voting securities of the Fund (as defined in the 1940 Act).All material amendments must be approved by a majority of the Board of Trustees of the Trust and a majority of the Rule 12b- 1 Trustees by votes cast in person at a meeting called for the purpose of voting on the Plan.During the term of the Plan, the selection and nomination of non-interested Trustees of the Trust will be committed to the discretion of current non-interested Trustees.The Distributor will preserve copies of the Plan, any related agreements, and all reports, for a period of not less than six years from the date of such document and for at least the first two years in an easily accessible place. Any agreement related to the Plan will be in writing and provide that: (a) it may be terminated by the Trust or the Fund at any time upon sixty days’ written notice, without the payment of any penalty, by vote of a majority of the respective Rule 12b-1 Trustees, or by vote of a majority of the outstanding voting securities of the Trust or Fund; (b) it will automatically terminate in the event of its assignment (as defined in the 1940 Act); and (c) it will continue in effect for a period of more than one year from the date of its execution or adoption only so long as such continuance is specifically approved at least annually by a majority of the Board and a majority of the Rule 12b-1 Trustees by votes cast in person at a meeting called for the purpose of voting on such agreement. Custodian.Union Bank, N.A., 350 California Street, 6th Floor, San Francisco, California, 94104, serves as custodian for the Fund’s assets.The custodian acts as the depository for the Fund, safekeeps its portfolio securities, collects all income and other payments with respect to portfolio securities, disburses monies at the Fund’s request, and maintains records in connection with its duties as custodian.For its services, the custodian is entitled to receive a monthly fee from the Administrator based on the average net assets of the Fund plus additional out-of-pocket and transaction expenses as incurred by the Fund.The Custodian’s compensation is subject to a minimum annual amount of $5,000 for the Fund. 23 Compliance Services Administrator.The Trust has entered into an compliance services arrangement with Nottingham Compliance Services, LLC (“NCS”), 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina 27802-0069, in which NCS, an affiliate of the Administrator, will assist the Trust’s Chief Compliance Officer in preparing and updating the Trust’s compliance manual and in monitoring and testing compliance with the policies and procedures under the Trust’s compliance manual.Fees paid to NCS for these compliance services are paid by the Administrator. Independent Registered Public Accounting Firm.The Trustees have selected the firm of BrookWeiner, L.L.C.to serve as the independent registered public accounting firm for the Fund for the current fiscal year and to audit the annual financial statements of the Fund, and prepare the Fund’s federal, state, and excise tax returns.The independent registered public accounting firm will audit the financial statements of the Fund at least once each year.Shareholders will receive annual audited and semi-annual (unaudited) reports when published and written confirmation of all transactions in their account.A copy of the most recent annual report will accompany the Statement of Additional Information whenever a shareholder or a prospective investor requests it. Legal Counsel.Malik Law Group LLC serves as legal counsel to the Trust and the Fund. ADDITIONAL PURCHASE AND REDEMPTION INFORMATION Reference is made to “Purchasing Shares” and “Redeeming Shares” in the Fund’s prospectus for more information concerning how to purchase and redeem shares.The following information supplements the information regarding share purchases and share redemptions in the Fund’s prospectus: Purchases.Shares of the Fund are offered and sold on a continuous basis.The purchase price of shares of the Fund is based on the net asset value next determined after the order is received, subject to the order being accepted by the Fund in good form.Net asset value is normally determined at the time regular trading closes on the NYSE on days the NYSE is open for regular trading (currently 4:00 p.m. Eastern Time, Monday through Friday, except when the NYSE closes earlier), as described under “Net Asset Value” above.The net asset value per share of the Fund is not calculated on business holidays when the NYSE is closed.An order received prior to the time regular trading closes on the NYSE will be executed at the price calculated on the date of receipt and an order received after the time regular trading closes on the NYSE will be executed at the price calculated as of that time on the next business day. The Fund reserves the right in its sole discretion: (i) to suspend the offering of its shares; (ii) to reject purchase orders when in the judgment of management such rejection is in the best interest of the Fund and its shareholders; and (iii) to reduce or waive the minimum for initial and subsequent investments under circumstances where certain economies can be achieved in sales of Fund shares. Regular Account.The regular account allows for voluntary investments to be made at any time.Available to individuals, custodians, corporations, trusts, estates, corporate retirement plans, and others, investors are free to make additions to or withdrawals from their account.When an investor makes an initial investment in the Fund, a shareholder account is opened in accordance with the investor’s registration instructions.Each time there is a transaction in a shareholder account, such as an additional investment or the reinvestment of a dividend or distribution, the shareholder will receive a confirm­ation statement showing the current transaction and all prior transactions in the shareholder account during the calendar year to date, along with a summary of the status of the account as of the transaction date.As stated in the Fund’s prospectus, share certificates are normally not issued. Automatic Investment Plan. The automatic investment plan enables shareholders to make regular monthly or quarterly investments in shares through automatic charges to their checking account.With shareholder authorization and bank approval, the Administrator will automatically charge the checking account for the amount specified ($100 minimum) which will be automatically invested in shares at the public offering price on or about the 21st day of the month.The shareholder may change the amount of the investment or discontinue the plan at any time by writing to the Fund. Purchases In Kind.The Fund may accept securities in lieu of payment for the purchase of shares in the Fund.The acceptance of such securities is at the sole discretion of the Advisor based upon the suitability of the securities accepted for inclusion as a long-term investment of the Fund, the marketability of such securities, and other factors that the Advisor may deem appropriate.If accepted, the securities will be valued using the same criteria and methods as described in “Purchase and Redemption Price – Determining the Fund’s Net Asset Value” in the Fund’s prospectus. 24 Sales Charges.The public offering price of shares of the Fund equals net asset value plus a sales charge.The Distributor receives this sales charge as Distributor and may reallow it in the form of dealer discounts and brokerage commissions as follows: Amount Of Transaction At Public Offering Price Sales Charge As % Of Net Amount Invested Sales Charge As % Of Public Offering Price Dealer Discounts And Brokerage Commissions As % Of Public Offering Price Less than $100,000 4.44% 4.25% 4.00% but less than $250,000 3.36% 3.25% 3.00% but less than $500,000 2.83% 2.75% 2.50% but less than $750,000 2.04% 2.00% 1.75% but less than $1 million 1.52% 1.50% 1.25% $1 million and above 0.76% 0.75% 0.50% From time to time dealers who receive dealer discounts and brokerage commissions from the Distributor may reallow all or a portion of such dealer discounts and brokerage commissions to other dealers or brokers.Pursuant to the terms of the Distribution Agreement, the sales charge payable to the Distributor and the dealer discounts may be suspended, terminated, or amended. The dealer discounts and brokerage commissions schedule above applies to all dealers that have agreements with the Distributor.The Distributor, at its expense, may also provide additional compensation to dealers in connection with sales of shares of the Fund.Compensation may include financial assistance to dealers in connection with conferences, sales or training programs for their employees, seminars for the public, advertising campaigns regarding the Fund, and/or other dealer-sponsored special events.In some instances, this compensation may be made available only to certain dealers whose representatives have sold or are expected to sell a significant amount of such shares.Compensation may include payment for travel expenses, including lodging, incurred in connection with trips taken by invited registered representatives and members of their families to locations within or outside of the United States for meetings or seminars of a business nature.Dealers may not use sales of the Fund’s shares to qualify for this compensation to the extent such may be prohibited by the laws of any state or any self-regulatory agency, such as FINRA.None of the aforementioned compensation is paid for by the Fund or its shareholders. Reduced Sales Charges Concurrent Purchases.For purposes of qualifying for a lower front-end sales charge for shares of the Fund, investors have the privilege of combining concurrent purchases of the Fund and one or more future series of the Trust affiliated with the Advisor and sold with a sales charge.For example, if a shareholder concurrently purchases shares in one of the future series of the Trust affiliated with the Advisor and sold with a sales charge at the total public offering price of $250,000, and purchases shares in a Fund at the total public offering price of $250,000, the sales charge would be that applicable to a $500,000 purchase as shown in the appropriate table above.This privilege may be modified or eliminated at any time or from time to time by the Trust without notice thereof. Rights of Accumulation.Pursuant to the right of accumulation, investors are permitted to purchase shares of the Fund at the public offering price applicable to the total of (i) the total public offering price of the shares of the Fund then being purchased plus (ii) an amount equal to the then current net asset value of the purchaser’s combined holdings of the shares of all of the series of the Trust affiliated with the Advisor and sold with a sales charge.To receive the applicable public offering price pursuant to the right of 25 accumulation, investors must, at the time of purchase, provide sufficient information to permit confirmation of qualification, and confirmation of the purchase is subject to such verification.This right of accumulation may be modified or eliminated at any time or from time to time by the Trust without notice. Letters of Intent.Investors may qualify for a lower sales charge for shares of the Fund by executing a letter of intent.A letter of intent allows an investor to purchase shares of the Fund over a 13-month period at reduced sales charges based on the total amount intended to be purchased plus an amount equal to the then current net asset value of the purchaser's combined holdings of the shares of all of the series of the Trust affiliated with the Advisor and sold with a sales charge.Thus, a letter of intent permits an investor to establish a total investment goal to be achieved by any number of purchases over a 13-month period.Each investment made during the period receives the reduced sales charge applicable to the total amount of the intended investment. The letter of intent does not obligate the investor to purchase, or the Fund to sell, the indicated amount.If such amount is not invested within the period, the investor must pay the difference between the sales charge applicable to the purchases made and the charges previously paid.If such difference is not paid by the investor, the Distributor is authorized by the investor to liquidate a sufficient number of shares held by the investor to pay the amount due.On the initial purchase of shares, if required (or subsequent purchases, if necessary) shares equal to at least five percent of the amount indicated in the letter of intent will be held in escrow during the 13-month period (while remaining registered in the name of the investor) for this purpose.The value of any shares redeemed or otherwise disposed of by the investor prior to termination or completion of the letter of intent will be deducted from the total purchases made under such letter of intent. A 90-day backdating period can be used to include earlier purchases at the investor’s cost (without a retroactive downward adjustment of the sales charge); the 13-month period would then begin on the date of the first purchase during the 90-day period.No retroactive adjustment will be made if purchases exceed the amount indicated in the letter of intent.Investors must notify the Administrator or the Distributor whenever a purchase is being made pursuant to a letter of intent. Investors electing to purchase shares pursuant to a letter of intent should carefully read the letter of intent, which is included in the Fund Shares Application accompanying the Prospectus for the shares of the Fund or is otherwise available from the Administrator or the Distributor.This letter of intent option may be modified or eliminated at any time or from time to time by the Trust without notice. Reinvestments.Investors may reinvest, without a sales charge, proceeds from a redemption of shares of the Fund or in shares of another series of the Trust affiliated with the Advisor and sold with a sales charge, within 90 days after the redemption.If the other fund charges a sales charge higher than the sales charge the investor paid in connection with the shares redeemed, the investor must pay the difference.In addition, the shares of the Fund to be acquired must be registered for sale in the investor’s state of residence.The amount that may be so reinvested may not exceed the amount of the redemption proceeds, and a written order for the purchase of such shares must be received by the Fund or the Distributor within 90 days after the effective date of the redemption. If an investor realizes a gain on the redemption, the reinvestment will not affect the amount of any federal capital gains tax payable on the gain.If an investor realizes a loss on the redemption, the reinvestment may cause some or all of the loss to be disallowed as a tax deduction, depending on the number of shares purchased by reinvestment and the period of time that has elapsed after the redemption, although for tax purposes, the amount disallowed is added to the cost of the shares acquired upon the reinvestment. Purchases by Related Parties and Groups.Reductions in front-end sales charges apply to purchases by a single “person,” including an individual, members of a family unit consisting of a husband, wife, and children under the age of 21 purchasing securities for their own account, or a trustee or other fiduciary purchasing for a single fiduciary account or single trust estate. 26 Reductions in sales charges also apply to purchases by individual members of a “qualified group.”The reductions are based on the aggregate dollar value of shares purchased by all members of the qualified group and still owned by the group plus the shares currently being purchased.For purposes of this paragraph, a qualified group consists of a “company,” as defined in the 1940 Act, which has been in existence for more than six months and which has a primary purpose other than acquiring shares of the Fund at a reduced sales charge, and the “related parties” of such company.For purposes of this paragraph, a “related party” of a company is: (i) any individual or other company who directly or indirectly owns, controls, or has the power to vote five percent or more of the outstanding voting securities of such company; (ii) any other company of which such company directly or indirectly owns, controls, or has the power to vote five percent of more of its outstanding voting securities; (iii) any other company under common control with such company; (iv) any executive officer, director, or partner of such company or of a related party; and (v) any partnership of which such company is a partner. Sales at Net Asset Value.To encourage investment in the Fund, the Fund may sell its shares at a purchase price equal to the net asset value of such shares, without a sales charge, to Trustees, officers, and employees of the Trust, the Fund, and the Advisor, employees and principals of related organizations and their families, and certain parties related thereto, including clients and related accounts of the Advisor.Clients of investment advisors and financial planners may also purchase shares of the Fund at net asset value if the investment advisor or financial planner has made arrangements to permit them to do so with the Distributor.The public offering price of shares of the Fund may also be reduced to net asset value per share in connection with the acquisition of the assets of or merger or consolidation with a personal holding company or a public or private investment company. Redemptions.The Fund may suspend redemption privileges or postpone the date of payment (i) during any period that the NYSE is closed for other than customary weekend and holiday closings, or that trading on the NYSE is restricted as determined by the SEC; (ii) during any period when an emergency exists as defined by the rules of the SEC as a result of which it is not reasonably practicable for the Fund to dispose of securities owned by it, or to determine fairly the value of its assets; and (iii) for such other periods as the SEC may permit.The Fund may also suspend or postpone the recordation of the transfer of shares upon the occurrence of any of the foregoing conditions.Any redemption may be more or less than the shareholder’s cost depending on the market value of the securities held by the Fund.No charge is made by the Fund for redemptions other than the possible charge for wiring redemption proceeds. Involuntary Redemptions.In addition to the situations described in the Fund’s prospectus under “Redeeming Fund Shares,” the Fund may redeem shares involuntarily to reimburse the Fund for any loss sustained by reason of the failure of a shareholder to make full payment for shares purchased by the shareholder or to collect any charge relating to a transaction effected for the benefit of a shareholder which is applicable to Fund shares as provided in the Fund’s prospectus from time to time or to close a shareholder’s account if the Fund is unable to verify the shareholder’s identity. Systematic Withdrawal Plan.Shareholders owning shares with a value of $5,000 or more may establish a systematic withdrawal plan (“Systematic Withdrawal Plan”).A shareholder may receive monthly or quarterly payments, in amounts of not less than $100 per payment, by authorizing the Fund to redeem the necessary number of shares periodically (each month, or quarterly) in order to make the payments requested.The Fund has the capability of electronically depositing the proceeds of the systematic withdrawal directly to the shareholders personal bank account ($5,000 minimum per bank wire).Instructions for establishing this service are included in the Fund Shares Application, enclosed in the Fund’s prospectus, or are available by calling the Fund.If the shareholder prefers to receive his systematic withdrawal proceeds in cash, or if such proceeds are less than the $5,000 minimum for a bank wire, checks will be made payable to the designated recipient and mailed with­in seven days of the valuation date.If the designated recipient is other than the registered shareholder, the signature of each shareholder must be guaranteed on the application (see “Redeeming Shares – Signature Guarantees” in the Fund’s prospectus).A corporation (or partnership) must also submit a “Corporate Resolution” (or “Certification of Partnership”) indicating the names, titles, and required number of signatures auth­orized to act on its behalf.The application must be signed by a duly authorized officer(s) and the corporate seal affixed.No redemp­tion fees are 27 charged to shareholders under this plan.Costs in conjunction with the administration of the plan are borne by the Fund.Shareholders should be aware that such systematic withdrawals may deplete or use up entirely their initial investment and may result in real­ized long-term or short-term capital gains or losses.The Syste­matic Withdrawal Plan may be terminated at any time by the Fund upon 60-days’ written notice or by a shareholder upon written notice to the Fund.Applications and further details may be obtained by calling the Fund at 1-800-773-3863 or by writing to: Presidio Multi-Strategy Fund c/o Nottingham Shareholder Services 116 South Franklin Street Post Office Box 4365 Rocky Mount, NC 27803-0365 Redemptions In-Kind. The Fund does not intend, under normal circumstances, to redeem its securities by payment in kind.It is possible, however, that conditions may arise in the future which would, in the opinion of the Trustees, make it undesirable for the Fund to pay for all redemptions in cash.In such case the Trustees may authorize payment to be made in readily marketable portfolio securities of the Fund.Securities delivered in payment of redemptions would be valued at the same value assigned to them in computing the net asset value per share.Shareholders receiving them would incur brokerage costs when these securities are sold.An irrevocable election has been filed under Rule 18f-1 of the 1940 Act, wherein the Fund committed to pay redemptions in cash, rather than in kind, to any shareholder of record of the Fund who redeems during any ninety day period, the lesser of (a) $250,000 or (b) one percent (1%) of the Fund’s net asset value at the beginning of such period. Other Information.If an investor realizes a gain on the redemption, the reinvestment will not affect the amount of any federal capital gains tax payable on the gain.If an investor realizes a loss on the redemption, the reinvestment may cause some or all of the loss to be disallowed as a tax deduction, depending on the number of shares purchased by reinvestment and the period of time that has elapsed after the redemption, although for tax purposes, the amount disallowed is added to the cost of the shares acquired upon the reinvestment. SPECIAL SHAREHOLDER SERVICES The Fund offers the following special shareholder services: Transfer of Registration.To transfer shares to another owner, send a written request to the Fund at the address shown above.Your request should include the following:(i) the Fund name and existing account registration; (ii) signature(s) of the registered owner(s) exactly as the signature(s) appear(s) on the account registration; (iii) the new account registration, address, social security or taxpayer identification number, and how dividends and capital gains are to be distributed; (iv) signature guarantees (See the Fund’s prospectus under the heading “Signature Guarantees”); and (v) any additional documents which are required for transfer by corporations, administrators, executors, trustees, guardians, etc.If you have any questions about transferring shares, call or write the Fund. Employees and Affiliates of the Fund.The Fund has adopted initial investment minimums for the purpose of reducing the cost to the Fund (and consequently to the shareholders) of communicating with and servicing its shareholders.At the discretion of the Advisor, the Fund may accept investments in the Fund with a reduced minimum initial investment from its Trustees, officers, and employees; the Advisor and certain parties related thereto; including clients of the Advisor or any sponsor, officer, committee member thereof, or the immediate family of any of them.In addition, accounts having the same mailing address may be aggregated for purposes of the minimum investment if they consent in writing to sharing a single mailing of shareholder reports, proxy statements (but each such shareholder would receive his/her own proxy), and other Fund literature. Dealers.The Distributor, at its expense, may provide additional compensation in addition to dealer discounts and brokerage commissions to dealers in connection with sales of shares of the Fund.Compensation may include financial assistance to dealers in connection with conferences, sales or training programs for their employees, seminars for the public, advertising campaigns regarding the Fund, and/or other dealer-sponsored special events.In some instances, this compensation may be made available only to certain dealers whose representatives have sold or are expected to sell a significant amount of such shares.Compensation may include payment for travel expenses, including lodging, incurred in connection with trips taken by invited registered representatives 28 and members of their families to locations within or outside of the United States for meetings or seminars of a business nature.Dealers may not use sales of the Fund shares to qualify for this compensation to the extent such may be prohibited by the laws of any state or any self-regulatory agency, such as the Financial Industries Regulatory Authority.None of the aforementioned compensation is paid directly by the Fund or its shareholders although the Distributor may use a portion of the payment it receives under the Plan to pay these expenses. DISCLOSURE OF PORTFOLIO HOLDINGS The Trustees have adopted a policy that governs the disclosure of portfolio holdings.This policy is intended to ensure that such disclosure is in the best interests of the shareholders of the Fund and to address possible conflicts of interest.Under the Fund’s policy, the Fund and Advisor generally will not disclose the Fund’s portfolio holdings to a third party unless such information is made available to the public.The policy provides that the Fund and Advisor may disclose non-public portfolio holdings information as required by law and under other limited circumstances that are set forth in more detail below. The Fund will make available to the public a complete schedule of the Fund’s portfolio holdings, as reported on a fiscal quarter basis.This information is generally available within 60 days of the Fund’s fiscal quarter end and will remain available until the next fiscal quarter’s portfolio holdings report becomes available.You may obtain a copy of these quarterly portfolio holdings reports by calling the Fund at 1-800-773-3863.The Fund will also file these quarterly portfolio holdings reports with the SEC on Form N-CSR or Form N-Q, as applicable.The Fund’s Form N-CSR and Form N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC.The first and third quarter portfolio holdings reports will be filed with the SEC on Form N-Q and the second and fourth fiscal quarter portfolio holdings reports will be included with the semi-annual and annual financial statements, respectively, which are sent to shareholders and filed with the SEC on Form N-CSR. The Fund and/or Advisor may, from time to time, provide additional portfolio holdings information, including lists of the ten largest holdings and complete portfolio holdings as of the end of each calendar month.The Fund will generally make this information available to the public on a website at http://www.ncfunds.com within ten days of the end of the calendar month and such information will remain available until new information for the next month is posted.The Fund may also send this information to shareholders of the Fund and to mutual fund analysts and rating and trading entities; provided that the Fund will not send this information to shareholders of the Fund or analysts or rating and/or trading entities until one day after such information has been publicly disclosed on the Fund’s website. The officers of the Fund and/or Advisor may share non-public portfolio holdings information with the Fund’s service providers that require such information for legitimate business and Fund oversight purposes, such as the Fund’s fund accountant and administrator, transfer agent, distributor, custodian, compliance services administrator, independent registered public accounting firm, and legal counsel as identified in the Fund’s prospectuses and statement of additional information, and V.G. Reed & Sons, PrintGrafix (a division of Sunbelt Graphic Systems, Inc.), Riverside Printing, Inc., and PrinterLink Communications Group, Inc., financial printers the Fund may engage for, among other things, the printing and/or distribution of regulatory and compliance documents.The Fund and/or Advisor may also provide non-public portfolio holdings information to appropriate regulatory agencies as required by applicable laws and regulations.The Fund’s service providers receiving such non-public information are subject to confidentiality obligations requiring such service providers to keep non-public portfolio holdings information confidential.Certain of the service providers have codes of ethics that prohibit trading based on, among other things, non-public portfolio holdings information. The Fund currently does not provide non-public portfolio holdings information to any other third parties.In the future, the Fund may elect to disclose such information to other third parties if the Advisor determines that the Fund have a legitimate business purpose for doing so and the recipient is subject to a duty of confidentiality.The Advisor is responsible for determining which other third parties have a legitimate business purpose for receiving the Fund’s portfolio holdings information. The Fund’s policy regarding disclosure of portfolio holdings is subject to the continuing oversight and direction of the Trustees.The Advisor and Administrator are required to report to the Trustees any known disclosure of the Fund’s portfolio holdings to unauthorized third parties.The Fund has not (and do not intend to) enter into any arrangement providing for the receipt of compensation or other consideration in exchange for the disclosure of non-public portfolio holdings information, other than the benefits that result to the Fund and its shareholders from providing such information, which include the publication of Fund ratings and rankings. 29 NET ASSET VALUE The net asset value and net asset value per share of the Fund normally is determined at the time regular trading closes on the NYSE (currently 4:00 p.m., New York time, Monday through Friday), except when the NYSE closes earlier.The Fund’s net asset value is not calculated on business holidays when the NYSE is closed.The NYSE generally recognizes the following holidays:New Year’s Day, Martin Luther King, Jr. Day, President’s Day, Good Friday, Memorial Day, Fourth of July, Labor Day, Thanksgiving Day, and Christmas Day.Any other holiday recognized by the NYSE will be deemed a business holiday on which the net asset value of the Fund will not be calculated. In computing the Fund’s net asset value, all liabilities incurred or accrued are deducted from its net assets.The resulting net assets are divided by the number of shares of the Fund outstanding at the time of the valuation and the result is the net asset value per share of the Fund. Values are determined according to accepted accounting practices and all laws and regulations that apply.The assets of the Fund are valued as follows: · Securities that are listed on a securities exchange are valued at the last quoted sales price at the time the valuation is made.Price information on listed securities is taken from the exchange where the security is primarily traded by the Fund. · Securities that are listed on an exchange and which are not traded on the valuation date are valued at the bid price. · Unlisted securities for which market quotations are readily available are valued at the latest quoted sales price, if available, at the time of valuation, otherwise, at the latest quoted bid price. · Temporary cash investments with maturities of 60 days or less will be valued at amortized cost, which approximates market value. · Securities for which no current quotations are readily available are valued at fair value as determined in good faith using methods approved by the Trustees.Securities may be valued on the basis of prices provided by a pricing service when such prices are believed to reflect the fair market value of such securities. Subject to the provisions of the Trust Instrument determinations by the Trustees as to the direct and allocable liabilities, and the allocable portion of any general assets, with respect to the Fund are conclusive. The pricing and valuation of portfolio securities is determined in good faith in accordance with procedures established by, and under the direction of, the Trustees.In valuing the Fund’s total assets, portfolio securities are generally valued at their market value.Instruments with maturities of sixty days or less are valued at amortized cost, which approximates market value.Securities and assets for which representative market quotations are not readily available are valued at fair value as determined in good faith under policies approved by the Trustees. ADDITIONAL TAX INFORMATION The following summarizes certain additional tax considerations generally affecting the Fund and its shareholders that are not described in the Fund’s prospectus.No attempt is made to present a detailed explanation of the tax treatment of the Fund or its shareholders or any particular category of shareholders.The discussions here and in the Fund’s prospectus are not intended as a substitute for careful tax planning and are based on United States federal income tax laws that are in effect on the date hereof and which may be changed by legislative, judicial, or administrative action.In addition, no attempt is made to address tax concerns applicable to an investor with a special tax status such as a financial institution, REIT, insurance company, regulated investment 30 company, individual retirement account, other tax-exempt entity, dealer in securities or non-U.S. investor.Furthermore, this discussion does not reflect possible application of the alternative minimum tax.Unless otherwise noted, this discussion assumes the common shares are held by U.S. persons and that such shares are held as capital assets.Investors are advised to consult their tax advisors with specific reference to their own tax situations. The Fund, and any other series of the Trust, will be treated as a separate corporate entity under the Internal Revenue Code of 1986, as amended (“Code”), and intends to qualify or remain qualified as a regulated investment company under Subchapter M of the Code.In order to so qualify, the Fund must elect to be a regulated investment company or have made such an election for a previous year and must satisfy certain requirements relating to the amount of distributions and source of its income for a taxable year.At least 90% of the gross income of the Fund must be derived from dividends, interest, payments with respect to securities loans, gains from the sale or other disposition of stocks, securities, or foreign currencies, and other income derived with respect to the Fund’s business of investing in such stock, securities or currencies and net income derived from an interest in a qualified publicly traded partnership.Any income derived by the Fund from a partnership (other than a qualified publicly traded partnership) or trust is treated as derived with respect to the Fund’s business of investing in stock, securities, or currencies only to the extent that such income is attributable to items of income that would have been qualifying income if realized by the Fund in the same manner as by the partnership or trust. An investment company may not qualify as a regulated investment company for any taxable year unless it satisfies certain requirements with respect to the diversification of its investments at the close of each quarter of the taxable year.In general, at least 50% of the value of its total assets must be represented by cash, cash items, government securities, securities of other regulated investment companies, and other securities which, with respect to any one issuer, do not represent more than 5% of the total assets of the Fund or more than 10% of the outstanding voting securities of such issuer.In addition, not more than 25% of the value of the Fund’s total assets may be invested in (i) the securities (other than government securities or the securities of other regulated investment companies) of any one issuer; (ii) the securities of two or more issuers (other than securities of another regulated investment company) if the issuers are controlled by the Fund and they are, pursuant to Internal Revenue Service Regulations, engaged in the same or similar or related trades or businesses; or (iii) the securities of one or more publicly traded partnerships.The Fund intends to satisfy all requirements on an ongoing basis for continued qualification as a regulated investment company. The 2003 Jobs and Growth Tax Relief Reconciliation Act reduced the federal tax rate on most dividends paid by U.S. corporations to individuals after December 31, 2002.Through December 31, 2012, these qualifying corporate dividends are taxable at long-term capital gains tax rates.Some, but not all, of the dividends paid by the Fund may be taxable at the reduced long-term capital gains tax rate for individual shareholders.If the Fund designates a dividend as qualified dividend income, it generally will be taxable to individual shareholders at the long-term capital gains tax rate, provided certain holding period requirements are met. Taxable dividends paid by the Fund to corporate shareholders will be taxed at corporate income tax rates.Corporate shareholders may be entitled to a dividends received deduction (“DRD”) for a portion of the dividends paid and designated by the Fund as qualifying for the DRD. If the Fund designates a dividend as a capital gains distribution, it generally will be taxable to shareholders as long-term capital gains, regardless of how long the shareholders have held their Fund shares or whether they received in cash or reinvested in additional shares.All taxable dividends paid by the Fund other than those designated as qualified dividend income or capital gains distributions will be taxable as ordinary income to shareholders, whether received in cash or reinvested in additional shares.To the extent the Fund engages in increased portfolio turnover, short-term capital gains may be realized, and any distribution resulting from such gains will be considered ordinary income for federal tax purposes. Shareholders who hold Fund shares in a tax-deferred account, such as a retirement plan, generally will not have to pay tax on Fund distributions until they receive distributions from their account. The Fund, and any other series of the Trust, will designate (i) any dividend of qualified dividend income as qualified dividend income; (ii) any distribution of long-term capital gains as a capital gain dividend; and (iii) any dividend eligible for the corporate DRD as such in a written notice mailed to shareholders within 60 days after the close of the Fund’s taxable year.Shareholders should note that, upon the sale or exchange of Fund shares, if such shares have not been held for at least six months, any loss on the sale or exchange of those shares will be treated as long-term capital loss to the extent of the capital gain dividends received with respect to the shares. 31 To the extent that a distribution from the Fund is taxable, it is generally included in a shareholder’s gross income for the taxable year in which the shareholder receives the distribution.However, if the Fund declares a dividend in October, November, or December but pays it in January, it will be taxable to shareholders as if the dividend was received in the year it was declared.Every year, each shareholder will receive a statement detailing the tax status of any Fund distributions for that year. A 4% nondeductible excise tax is imposed on regulated investment companies that fail to currently distribute an amount equal to specified percentages of their ordinary taxable income and capital gain net income (excess of capital gains over capital losses).The Fund intends to make sufficient distributions or deemed distributions of its ordinary taxable income and any capital gain net income prior to the end of each calendar year to avoid liability for this excise tax. If for any taxable year the Fund does not qualify for the special federal income tax treatment afforded regulated investment companies, all of its taxable income will be subject to federal income tax at regular corporate rates (without any deduction for distributions to its shareholders) at the Fund level.In such event, dividend distributions (whether or not derived from interest on tax-exempt securities) would be taxable as qualified dividends to individual shareholders in taxable years beginning on or before December 31, 2012, to the extent of the Fund’s current and accumulated earnings and profits, and would be eligible for the DRD for corporations, provided in each case that certain holding period and other requirements are met. In general, a shareholder who sells or redeems shares will realize a capital gain or loss, which will be long-term or short-term, depending upon the shareholder’s holding period for the Fund shares.An exchange of shares may be treated as a sale and any gain may be subject to tax. The Fund will be required in certain cases to withhold and remit to the U.S. Treasury a percentage equal to the fourth lowest tax rate for unmarried individuals (presently 28%) of taxable dividends or of gross proceeds realized upon sale paid to shareholders who (i) have failed to provide a correct taxpayer identification number in the manner required; (ii) are subject to back-up withholding by the Internal Revenue Service for failure to include properly on their return payments of taxable interest or dividends; or (iii) have failed to certify to the Fund that they are not subject to backup withholding when required to do so.Back-up withholding is not an additional tax.Any amounts withheld from payments to you may be refunded or credited against your U.S. federal income tax liability, if any, provided that the required information is furnished to the Internal Revenue Service. Depending upon the extent of the Fund’s activities in states and localities in which its offices are maintained, in which its agents or independent contractors are located, or in which it is otherwise deemed to be conducting business, the Fund may be subject to the tax laws of such states or localities.In addition, in those states and localities that have income tax laws, the treatment of the Fund and its shareholders under such laws may differ from their treatment under federal income tax laws. Dividends paid by the Fund to non-U.S. shareholders may be subject to U.S. withholding tax at the rate of 30% unless reduced by treaty (and the shareholder files a valid Internal Revenue Service Form W-8BEN, or other applicable form, with the Fund certifying foreign status and treaty eligibility) or the non-U.S. shareholder files an Internal Revenue Service Form W-8ECI, or other applicable form, with the Fund certifying that the investment to which the distribution relates is effectively connected to a United States trade or business of such non-U.S. shareholder (and, if certain tax treaties apply, is attributable to a United States permanent establishment maintained by such non-U.S. shareholder).The Fund may elect not to withhold the applicable withholding tax on any distribution representing a capital gain dividend to a non-U.S. shareholder.Special rules may apply to non-U.S. shareholders with respect to the information reporting requirements and withholding taxes and non-U.S. shareholders should consult their tax advisors with respect to the application of such reporting requirements and withholding taxes. 32 The Fund will send shareholders information each year on the tax status of dividends and distributions.A dividend or capital gains distribution paid shortly after shares have been purchased, although in effect a return of investment, is subject to federal income taxation.Dividends from net investment income, along with capital gains, will be taxable to shareholders, whether received in cash or Fund shares and no matter how long the shareholder has held Fund shares, even if they reduce the net asset value of shares below the shareholder’s cost and thus, in effect, result in a return of a part of the shareholder’s investment. FINANCIAL STATEMENTS Because the Fund is newly organized, there is no financial information in this SAI.You may request a copy of the Fund’s annual and semi-annual reports, once available, at no charge by calling the Fund at 1-800-773-3863. 33 APPENDIX A –DESCRIPTION OF RATINGS The Fund may acquire from time to time certain securities that meet the following minimum rating criteria (“Investment-Grade Debt Securities”) (or if not rated, of equivalent quality as determined by the Advisor).The various ratings used by the nationally recognized securities rating services are described below. A rating by a rating service represents the service’s opinion as to the credit quality of the security being rated.However, the ratings are general and are not absolute standards of quality or guarantees as to the creditworthiness of an issuer.Consequently, the Advisor believes that the quality of Investment-Grade Debt Securities in which the Fund may invest should be continuously reviewed and that individual analysts give different weightings to the various factors involved in credit analysis.A rating is not a recommendation to purchase, sell, or hold a security, because it does not take into account market value or suitability for a particular investor.When a security has received a rating from more than one service, each rating is evaluated independently.Ratings are based on current information furnished by the issuer or obtained by the rating services from other sources that they consider reliable.Ratings may be changed, suspended, or withdrawn as a result of changes in or unavailability of such information, or for other reasons. Standard & Poor’s Ratings Services.The following summarizes the highest four ratings used by Standard & Poor’s Ratings Services (“S&P”), a division of McGraw-Hill Companies, Inc., for bonds which are deemed to be Investment-Grade Debt Securities by the Advisor: AAA – This is the highest rating assigned by S&P to a debt obligation and indicates an extremely strong capacity of the obligor to meet its financial commitment on the obligation. AA – Debt rated AA differs from AAA issues only in a small degree.The obligor’s capacity to meet its financial commitment on the obligation is very strong. A – Debt rated A is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than debt in higher-rated categories.However, the obligor’s capacity to meet its financial commitment on the obligation is still strong. BBB – Debt rated BBB exhibits adequate protection parameters.However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. To provide more detailed indications of credit quality, the AA, A, and BBB ratings may be modified by the addition of a plus or minus sign to show relative standing within these major rating categories. Bonds rated BB, B, CCC, CC, and C are not considered by the Advisor to be Investment-Grade Debt Securities and are regarded as having significant speculative characteristics.BB indicates the lowest degree of speculation and C the highest degree of speculation.While such bonds may have some quality and protective characteristics, these may be outweighed by large uncertainties or major risk exposures to adverse conditions. Commercial paper rated A-1 by S&P indicates that the degree of safety regarding timely payment is strong.Those issues determined to possess extremely strong safety characteristics are denoted A-1+.Capacity for timely payment on commercial paper rated A-2 is satisfactory, but the relative degree of safety is not as high as for issues designated A-1. The rating SP-1 is the highest rating assigned by S&P to short term notes and indicates strong capacity to pay principal and interest.An issue determined to possess a very strong capacity to pay debt service is given a plus (+) designation.The rating SP-2 indicates a satisfactory capacity to pay principal and interest, with some vulnerability to adverse financial and economic changes over the term of the notes.The rating SP-3 indicates a speculative capacity to pay principal and interest. 34 Moody’s Investor Service, Inc.The following summarizes the highest four ratings used by Moody’s Investors Service, Inc. (“Moody’s”) for fixed-income obligations with an original maturity of one year or more, which are deemed to be Investment-Grade Securities by the Advisor: Aaa – Bond obligations rated Aaa are judged to be of the highest quality, with minimal credit risk. Aa – Bond obligations rated Aa are judged to be of high quality and are subject to very low credit risk. A – Bond obligations rated A are considered upper-medium grade and are subject to low credit risk. Baa – Bond obligations rated Baa are subject to moderate credit risk.They are considered medium-grade and as such may possess certain speculative characteristics. Obligations that are rated Ba, B, Caa, Ca, or C by Moody’s are not considered “Investment-Grade Debt Securities” by the Advisor.Obligations rated Ba are judged to have speculative elements and are subject to substantial credit risk.Obligations rated B are considered speculative and are subject to high credit risk.Obligations rated Caa are judged to be of poor standing and are subject to very high credit risk. Note: Moody’s appends numerical modifiers 1, 2, and 3 to each generic rating classification from Aa through Caa.The modifier 1 indicates that the obligation ranks in the higher end of its generic rating category; the modifier 2 indicates a mid-range ranking; and the modifier 3 indicates a ranking in the lower end of that generic rating category. Short-Term Ratings. Moody’s short-term ratings are opinions of the ability of issuers to honor short-term financial obligations.Ratings may be assigned to issuers, short-term programs, or individual short-term debt instruments.Such obligations generally have an original maturity not exceeding thirteen months, unless explicitly noted. Moody’s employs the following designations to indicate the relative repayment ability of rated issuers: P-1 – Issuers (or supporting institutions) rated Prime-1 have a superior ability to repay short-term debt obligations. P-2 – Issuers (or supporting institutions) rated Prime-2 have a strong ability to repay short-term debt obligations. P-3 – Issuers (or supporting institutions) rated Prime-3 have an acceptable ability to repay short-term debt obligations. NP – Issuers (or supporting institutions) rated Not Prime do not fall within any of the Prime rating categories. Note: Canadian issuers rated P-1 or P-2 have their short-term ratings enhanced by the senior-most long-term rating of the issuer, its guarantor, or support-provider. US Municipal Short-Term Debt And Demand Obligation Ratings. Short-Term Debt Ratings.There are three rating categories for short-term municipal obligations that are considered investment grade.These ratings are designated as Municipal Investment Grade (MIG) and are divided into three levels – MIG 1 through MIG 3.In addition, those short-term obligations that are of speculative quality are designated SG, or speculative grade.MIG ratings expire at the maturity of the obligation. 35 MIG 1 – This designation denotes superior credit quality.Excellent protection is afforded by established cash flows, highly reliable liquidity support, or demonstrated broad-based access to the market for refinancing. MIG 2 – This designation denotes strong credit quality.Margins of protection are ample, although not as large as in the preceding group. MIG 3 – This designation denotes acceptable credit quality.Liquidity and cash-flow protection may be narrow, and market access for refinancing is likely to be less well-established. SG – This designation denotes speculative-grade credit quality.Debt instruments in this category may lack sufficient margins of protection. Demand Obligation Ratings.In the case of variable rate demand obligations (VRDOs), a two-component rating is assigned; a long or short-term debt rating and a demand obligation rating.The first element represents Moody’s evaluation of the degree of risk associated with scheduled principal and interest payments.The second element represents Moody’s evaluation of the degree of risk associated with the ability to receive purchase price upon demand ("demand feature"), using a variation of the MIG rating scale, the Variable Municipal Investment Grade or VMIG rating. When either the long- or short-term aspect of a VRDO is not rated, that piece is designated NR, e.g., Aaa/NR or NR/VMIG 1. VMIG rating expirations are a function of each issue’s specific structural or credit features. VMIG 1 – This designation denotes superior credit quality.Excellent protection is afforded by the superior short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. VMIG 2 – This designation denotes strong credit quality.Good protection is afforded by the strong short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. VMIG 3 – This designation denotes acceptable credit quality.Adequate protection is afforded by the satisfactory short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. SG – This designation denotes speculative-grade credit quality.Demand features rated in this category may be supported by a liquidity provider that does not have an investment grade short-term rating or may lack the structural and/or legal protections necessary to ensure the timely payment of purchase price upon demand. Fitch Ratings. The following summarizes the highest four ratings used by Fitch, Inc. (“Fitch”): Long-Term Ratings. AAA – Highest credit quality.The rating AAA denotes that the lowest expectation of credit risk.They are assigned only in case of exceptionally strong capacity for timely payment of financial commitments.This capacity is highly unlikely to be adversely affected by foreseeable events. AA – Very high credit quality.The rating AA denotes a very low expectation of credit risk.They indicate very strong capacity for timely payment of financial commitments.This capacity is not significantly vulnerable to foreseeable events. 36 A – High credit quality.The rating A denotes a low expectation of credit risk.The capacity for timely payment of financial commitments is considered strong.This capacity may, nevertheless, be more vulnerable to changes in circumstances or in economic conditions than is the case for higher rating. BBB – Good credit quality.The rating BBB indicates that there is currently a low expectation of credit risk.The capacity for timely payment of financial commitments is considered adequate, but adverse changes in circumstances and in economic conditions are more likely to impair this capacity.This is the lowest investment grade category. Long-term securities rated below BBB by Fitch are not considered by the Advisor to be investment-grade securities.Securities rated BB and B are regarded as speculative with regard to a possible credit risk developing.BB is considered speculative and B is considered highly speculative.Securities rated CCC, CC, and C are regarded as a high default risk.A rating CC indicates that default of some kind appears probable, while a rating C signals imminent default.Securities rated DDD, D, and D indicate a default has occurred. Short-Term Ratings. F1 – Highest credit quality.The rating F1 indicates the strongest capacity for timely payment of financial commitments; may have an added (+) to denote any exceptionally strong credit feature. F2 – Good credit quality.The rating F2 indicates a satisfactory capacity for timely payment of financial commitment, but the margin of safety is not as great as in the case of the higher ratings. F3 – Fair credit quality.The rating F3 indicates the capacity for timely payment of financial commitments is adequate; however, near-term adverse changes could result in a reduction to non-investment grade. B – Speculative.The rating B indicates minimal capacity for timely payment of financial commitments, plus vulnerability to near-term adverse changes in financial and economic conditions. Short-term rates B, C, and D by Fitch are considered by the Advisor to be below investment-grade securities.Short-term securities rated B are considered speculative, securities rated C have a high default risk, and securities rated D denote actual or imminent payment default. (+) or (-) suffixes may be appended to a rating to denote relative status within major rating categories.Such suffixes are not added to long-term ratings “AAA” category, categories below “CCC”, or short-term ratings other than “F1”.The suffix “NR” indicates that Fitch does not publicly rate the issuer or issue in question. 37 APPENDIX B – PROXY VOTING POLICIES The following proxy voting policies are provided: The Trust’s Proxy Voting and Disclosure Policy; and The Advisor’s Proxy Voting and Disclosure Policy, including a detailed description of the Advisor’s specific proxy voting guidelines. 38 Trust’s Proxy Voting Disclosure Policy Introduction The Trust has adopted a Proxy Voting Policy used to determine how the funds vote proxies relating to their portfolio securities.Under the Trust’s Proxy Voting Policy, each fund has, subject to the oversight of the Trust’s Board, delegated to its respective Advisor the following duties: (1) to make the proxy voting decisions for the fund; and (2) to assist the funds in disclosing their respective proxy voting record as required by Rule 30b1-4 under the Investment Company Act. In cases where a matter with respect to which a fund was entitled to vote presents a conflict between the interest of a fund’s shareholders, on the one hand, and those of the fund’s investment adviser, principal underwriter, or an affiliated person of the fund, its investment adviser, or principal underwriter, on the other hand, the fund shall always vote in the best interest of the fund’s shareholders.For purposes of this Policy a vote shall be considered in the best interest of the fund’s shareholders when a vote is cast consistent with (a) a specific voting policy as set forth in the Advisor’s Proxy Voting Policy (described below), provided such specific voting policy was approved by the Board; or (b) the decision of the Trust’s Proxy Voting Committee (as described above). The Advisor has adopted a Proxy Voting Policy set forth below which it uses to vote proxies for its clients, including the funds. I.Specific Proxy Voting Policies and Procedures A.General The Trust and the funds believe that the voting of proxies is an important part of portfolio management as it represents an opportunity for shareholders to make their voices heard and to influence the direction of a company.The Trust and the funds are committed to voting corporate proxies in the manner that best serves the interests of the fund’s shareholders. B.Delegation to the Advisor The Trust’s believes that each fund’s Advisor is in the best position to make individual voting decisions for the funds consistent with this Policy.Therefore, subject to the oversight of the Board, each Advisor is hereby delegated the following duties: 1. to make the proxy voting decisions for the applicable funds; and 2. to assist the applicable funds in disclosing their respective proxy voting record as required by Rule 30b1-4 under the Investment Company Act, including providing the following information for each matter with respect to which the funds are entitled to vote: (a) information identifying the matter voted on; (b) whether the matter was proposed by the issuer or by a security holder; (c) whether and how the fund cast its vote; and (d) whether the fund cast its vote for or against management. The Board, including a majority of the independent trustees of the Board, must approve each Advisor’s Proxy Voting and Disclosure Policy (the “Advisor Voting Policy”) as it relates to the applicable funds.The Board must also approve any material changes to the Advisor Voting Policy no later than six (6) months after adoption by the Advisor. C.Conflicts In cases where a matter with respect to which a fund was entitled to vote presents a conflict between the interest of the fund’s shareholders, on the one hand, and those of the fund’s investment adviser, principal underwriter, or an affiliated person of the fund, its investment adviser, or principal underwriter, on the other hand, the fund shall always vote in the best interest of the fund’s shareholders.For purposes of this Policy a vote shall be considered in the best interest of the fund’s shareholders when a vote is cast consistent with (a) a specific voting policy as set forth in the Advisor Voting Policy, provided such specific voting policy was approved by the Board; or (b) the decision of the Trust’s Proxy Voting Committee (as defined below). 39 II.Fund Disclosure A. Disclosure of Fund Policies and Procedures With Respect to Voting Proxies Relating to Portfolio Securities The funds shall disclose this Policy to their respective shareholders.The funds will notify shareholders in the SAI and their respective shareholder reports that a description of this Policy is available upon request, without charge, by calling a specified toll-free telephone number, by reviewing the Trust’s website, if applicable, and by reviewing filings available on the SEC’s website at http://www.sec.gov.The funds will send the description of this Policy within three business days of receipt of any shareholder request, by first-class mail or other means designed to ensure equally prompt delivery. B.Disclosure of the Fund’s Complete Proxy Voting Record Each fund shall disclose to its shareholders, in accordance with Rule 30b1-4 of the Investment Company Act on Form N-PX, their respective complete proxy voting records for the twelve month period ended June 30 by no later than August 31 of each year. Each fund shall disclose the following information on Form N-PX for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which to the fund was entitled to vote: (i) The name of the issuer of the portfolio security; (ii) The exchange ticker symbol of the portfolio security (if available through reasonably practicable means); (iii) The Council on Uniform Security Identification Procedures (“CUSIP”) number for the portfolio security (if available through reasonably practicable means); (iv) The shareholder meeting date; (v) A brief identification of the matter voted on; (vi) Whether the matter was proposed by the issuer or by a security holder; (vii) Whether the fund cast is vote on the matter; (viii) How the fund cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (ix) Whether the fund cast its vote for or against management. Each fund shall make its proxy voting record available to shareholders either upon request or by making available an electronic version on or through the fund’s website, if applicable.If a fund discloses its proxy voting record on or through its website, the fund shall post the information disclosed in the Trust’s most recently filed report on Form N-PX on the website beginning the same day it files such information with the SEC. Each fund shall also include in its annual reports, semi-annual reports, and SAI a statement that information regarding how the fund voted proxies relating to portfolio securities during the most recent twelve-month period ended June 30 is available (a) without charge upon request by calling a specified toll-free (or collect) telephone number, or, if applicable, on or through the Trust’s website at a specified Internet address; and (2) on the SEC’s website.If a fund discloses that its proxy voting record is available by calling a toll-free (or collect) telephone number, it must send the information disclosed in the fund’s most recently filed report on Form N-PX within three business days of receipt of a request for this information, by first-class mail or other means designed to ensure equally prompt delivery. 40 III.Recordkeeping The Trust shall keep the following records for a period of at least five years, the first two in an easily accessible place: (i) A copy of this Policy; (ii) Proxy Statements received regarding each fund’s securities; (iii) Records of votes cast on behalf of each fund; and (iv) A record of each shareholder request for proxy voting information and the applicable fund’s response, including the date of the request, the name of the shareholder, and the date of the response. The foregoing records may be kept as part of the Advisor’s records. The funds may rely on proxy statements filed on the SEC EDGAR system instead of keeping their own copies, and may rely on proxy statements and records of proxy votes cast by the Advisor that are maintained with a third party such as a proxy voting service, provided that an undertaking is obtained from the third party to provide a copy of the documents promptly upon request. IV.Proxy Voting Committee A.General The Proxy Voting Committee of the Trust shall be composed entirely of independent directors of the Board and may be comprised of one or more such independent directors as the Board may, from time to time, decide.The purpose of the Proxy Voting Committee shall be to determine how each fund should cast its vote, if called upon by the Board, when a matter with respect to which the fund is entitled to vote presents a conflict between the interest of the fund’s shareholders, on the one hand, and those of the fund’s investment adviser, principal underwriter, or an affiliated person of the fund, its investment adviser, or principal underwriter, on the other hand. B.Powers and Methods of Operation The Proxy Voting Committee shall have all the powers necessary to fulfill its purpose as set forth above and shall have such other powers and perform such other duties as the Board may, from time to time, grant and/or assign the Proxy Voting Committee.The Proxy Voting Committee shall meet at such times and places as the Proxy Voting Committee or the Board may, from time to time, determine.The act of a majority of the members of the Proxy Voting Committee in person, by telephone conference or by consent in writing without a meeting shall be the act of the Proxy Voting Committee.The Proxy Voting Committee shall have the authority to utilize Trust counsel at the expense of the Trust if necessary.The Proxy Voting Committee shall prepare minutes of each meeting and keep such minutes with the Trust’s records.The Proxy Voting Committee shall review this Policy as it deems necessary and recommend any changes to the Board. V.Other This Policy may be amended, from time to time, as determined by the Board. 41 Proxy Voting Policies and Procedures of Presidio Capital Investments, LLC A.Introduction Rule 204-2 of the Investment Advisers Act of 1940, as amended, requires that investment advisers adopt and implement policies and procedures for voting proxies in the best interest of clients, to describe the procedures to clients, and to tell clients how they may obtain information about how Presidio Capital Investments, LLC (“PCI”) has actually voted their proxies.While decisions about how to vote must be determined on a case-by-case basis, PCI’s general policies and procedures for voting proxies are set forth below. B.Specific Proxy Voting Policies and Procedures PCI believes that the voting of proxies is an important part of portfolio management as it represents an opportunity for shareholders to make their voices heard and to influence the direction of a company.However, under normal circumstances, PCI expects that (i) client portfolios will not include securities of publicly-traded companies; and (ii) if any such publicly-traded securities are held, the client will vote its own proxies.Nevertheless, if PCI is granted authority to vote proxies, PCI will vote such proxies in the manner that serves the best interests of their clients in accordance with this policy. The following details PCI’s philosophy and practice regarding the voting of proxies. 1.General PCI believes that each proxy proposal should be individually reviewed to determine whether the proposal is in the best interests of its clients.As a result, similar proposals for different companies may receive different votes because of different corporate circumstances. 2.Procedures To implement PCI’s proxy voting policies, PCI has developed the following procedures for voting proxies. a. Upon receipt of a corporate proxy by PCI, the special or annual report and the proxy are submitted to PCI’s proxy voting manager (the “Proxy Manager”).The Proxy Manager will then vote the proxy in accordance with this policy.For any proxy proposal not clearly addressed by this policy, the Proxy Manager will consult with PCI’s Vice President before voting the proxy. b. The Proxy Manager shall be responsible for reviewing the special or annual report, proxy proposals, and proxy proposal summaries.The reviewer shall take into consideration what vote is in the best interests of clients and the provisions of PCI’s Voting Guidelines in Section C below.The Proxy Manager will then vote the proxies. c. The Proxy Manager shall be responsible for maintaining copies of each annual report, proposal, proposal summary, actual vote, and any other information required to be maintained for a proxy vote under Rule 204-2 of the Advisers Act (see discussion in Section V below).With respect to proxy votes on topics deemed, in the opinion of the Proxy Manager, to be controversial or particularly sensitive, the Proxy Manager will provide a written explanation for the proxy vote which will be maintained with the record of the actual vote in PCI’s files. 3.Absence of Proxy Manager In the event that the Proxy Manager is unavailable to vote a proxy, then an officer of PCI shall perform the Proxy Manager’s duties with respect to such proxy in accordance with the policies and procedures detailed above. 42 C.Voting Guidelines While PCI’s policy is to review each proxy proposal on its individual merits, PCI has adopted guidelines for certain types of matters to assist the Proxy Manager in the review and voting of proxies.These guidelines are set forth below: 1.Corporate Governance a.Election of Directors and Similar Matters In an uncontested election, PCI will generally vote in favor of management’s proposed directors.In a contested election, PCI will evaluate proposed directors on a case-by-case basis.With respect to proposals regarding the structure of a company’s Board of Directors, PCI will review any contested proposal on its merits. Notwithstanding the foregoing, PCI expects to support proposals to: · Limit directors’ liability and broaden directors’ indemnification rights; And expects to generally vote against proposals to: · Adopt or continue the use of a classified Board structure; and · Add special interest directors to the board of directors (e.g., efforts to expand the board of directors to control the outcome of a particular decision). b.Audit Committee Approvals PCI generally supports proposals that help ensure that a company’s auditors are independent and capable of delivering a fair and accurate opinion of a company’s finances.PCI will generally vote to ratify management’s recommendation and selection of auditors. c.Shareholder Rights PCI may consider all proposals that will have a material effect on shareholder rights on a case-by-case basis.Notwithstanding the foregoing, PCI expects to generally support proposals to: · Adopt confidential voting and independent tabulation of voting results; and · Require shareholder approval of poison pills; And expects to generally vote against proposals to: · Adopt super-majority voting requirements; and · Restrict the rights of shareholders to call special meetings, amend the bylaws, or act by written consent. 2.Anti-Takeover Measures, Corporate Restructurings and Similar Matters PCI may review any proposal to adopt an anti-takeover measure, to undergo a corporate restructuring (e.g., change of entity form or state of incorporation, mergers or acquisitions) or to take similar action by reviewing the potential short and long-term effects of the proposal on the company.These effects may include, without limitation, the economic and financial impact the proposal may have on the company, and the market impact that the proposal may have on the company’s stock. Notwithstanding the foregoing, PCI expects to generally support proposals to: · Prohibit the payment of greenmail (i.e., the purchase by the company of its own shares to prevent a hostile takeover); 43 · Adopt fair price requirements (i.e., requirements that all shareholders be paid the same price in a tender offer or takeover context), unless the Proxy Manager deems them sufficiently limited in scope; and · Require shareholder approval of “poison pills.” And expects to generally vote against proposals to: · Adopt classified boards of directors; · Reincorporate a company where the primary purpose appears to the Proxy Manager to be the creation of takeover defenses; and · Require a company to consider the non-financial effects of mergers or acquisitions. 3.Capital Structure Proposals PCI will seek to evaluate capital structure proposals on their own merits on a case-by-case basis. Notwithstanding the foregoing, PCI expects to generally support proposals to: · Eliminate preemptive rights. 4.Compensation a.General PCI generally supports proposals that encourage the disclosure of a company’s compensation policies.In addition, PCI generally supports proposals that fairly compensate executives, particularly those proposals that link executive compensation to performance.PCI may consider any contested proposal related to a company’s compensation policies on a case-by-case basis. Notwithstanding the foregoing, PCI expects to generally support proposals to: · Require shareholders approval of golden parachutes; and · Adopt golden parachutes that do not exceed 1 to 3 times the base compensation of the applicable executives. And expects to generallyvote against proposals to: · Adopt measures that appear to the Proxy Manager to arbitrarily limit executive or employee benefits. 5.Stock Option Plans and Share Issuances PCI evaluates proposed stock option plans and share issuances on a case-by-case basis.In reviewing proposals regarding stock option plans and issuances, PCI may consider, without limitation, the potential dilutive effect on shareholders and the potential short and long-term economic effects on the company.We believe that stock option plans do not necessarily align the interest of executives and outside directors with those of shareholders.We believe that well thought out cash compensation plans can achieve these objectives without diluting shareholders ownership.Therefore, we generally will vote against stock option plans.However, we will review these proposals on a case-by-case basis to determine that shareholders interests are being represented.We certainly are in favor of management, directors, and employees owning stock, but prefer that the shares are purchased in the open market. Notwithstanding the foregoing, PCI expects to generally vote against proposals to: · Establish or continue stock option plans and share issuances that are not in the best interest of the shareholders. 44 6.Corporate Responsibility and Social Issues PCI generally believes that ordinary business matters (including, without limitation, positions on corporate responsibility and social issues) are primarily the responsibility of a company’s management that should be addressed solely by the company’s management.These types of proposals, often initiated by shareholders, may request that the company disclose or amend certain business practices. PCI will generally vote against proposals involving corporate responsibility and social issues, although PCI may vote for corporate responsibility and social issue proposals that PCI believes will have substantial positive economic or other effects on a company or the company’s stock. D.Conflicts In cases where PCI is aware of a conflict between the interests of a client(s) and the interests of PCI or an affiliated person of PCI (e.g., a portfolio holding is a client or an affiliate of a client of PCI), the PCI will take the following steps: 1. vote matters that are specifically covered by this Proxy Voting Policy (e.g., matters where the PCI’s vote is strictly in accordance with this Policy and not in its discretion) in accordance with this Policy; and 2. for other matters, contact the client for instructions with respect to how to vote the proxy. E.PCI Disclosure of How to Obtain Voting Information Rule 206(4)-6 requires PCI to disclose in response to any client request how the client can obtain information from PCI on how its securities were voted.PCI will disclose in Part II of its Form ADV that clients can obtain information on how their securities were voted by making a written request to PCI.Upon receiving a written request from a client, PCI will provide the information requested by the client within a reasonable amount of time. Rule 206(4)-6 also requires PCI to describe its proxy voting policies and procedures to clients, and upon request, to provide clients with a copy of those policies and procedures.PCI will provide such a description in Part II of its Form ADV.Upon receiving a written request from a client, PCI will provide a copy of this policy within a reasonable amount of time. If approved by the client, this policy and any requested records may be provided electronically. F.Recordkeeping PCI shall keep the following records for a period of at least five years, the first two in an easily accessible place: (i) A copy of this Policy; (ii) Proxy Statements received regarding client securities; (iii) Records of votes cast on behalf of clients; (iv) Any documents prepared by PCI that were material to making a decision how to vote, or that memorialized the basis for the decision; and (v) Records of client requests for proxy voting information. PCI may rely on proxy statements filed on the SEC EDGAR system instead of keeping its own copies, and may rely on proxy statements and records of proxy votes cast by PCI that are maintained with a third party such as a proxy voting service, provided that PCI has obtained an undertaking from the third party to provide a copy of the documents promptly upon request. 45
